 

EXHIBIT 10.1

 

March 9, 2009

 

To the Consenting Parties Identified
on the Signature Pages Hereof:

 

This letter agreement (this “Agreement”) sets forth the terms on which the
Consenting Parties (as defined below) agree, among other things, to support a
restructuring (the “Restructuring”) by Herbst Gaming, Inc. (the “Company”) and
the Guarantor Debtors (as defined below) in accordance with the term sheet (the
“Term Sheet”) attached hereto as Exhibit A, as it may be modified in accordance
with the terms herein.  Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Term Sheet.

 

For purposes of this Agreement, (a) “Consenting Parties” means (i) each of the
undersigned lenders (each, a “Consenting Lender” and together, the “Consenting
Lenders”) under the Company’s Second Amended and Restated Credit Agreement,
dated as of January 3, 2007, as amended (the “Senior Credit Facility”),
(ii) Edward J. Herbst, Timothy P. Herbst and Troy D. Herbst (each, an “Existing
Equity Holder” and together, the “Existing Equity Holders”), being the holders
of 100% of the issued and outstanding equity interests in the Company, and
(iii) Terrible Herbst, Inc. (“THI”) and each undersigned person or entity
affiliated with THI that is a party to a Related Party Agreement and any other
person or entity that is affiliated with THI that enters into a new agreement or
agreements related to the operations of the Company (collectively with THI, the
“THI Parties”), (b) “Guarantor Debtors” means each of the Company’s subsidiaries
that are guarantors of the Company’s obligations under the Senior Credit
Facility and/or the Senior Subordinated Notes, and (c) “Debtors” means,
collectively, the Company and the Guarantor Debtors.

 

In exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Debtors and each Consenting Party intending to
be legally bound, hereby agree as follows:

 

1.             The Restructuring.  The Restructuring will principally consist of
(a) separation of the Company’s casino and slot machine route businesses into
two holding companies, (b) conversion of all outstanding obligations under the
Senior Credit Facility into debt and equity of the reorganized companies,
(c) termination of all outstanding obligations under the indentures (the
“Indentures”) governing the Company’s (i) 8 1/8% Senior Subordinated Notes due
2012 and/or (ii) 7% Senior Subordinated Notes due 2014 (together, the “Senior
Subordinated Notes”), (d) cancellation of 100% of the existing equity in the
Company, and (e) amendments or modifications to, or assumptions and

 

2.             assignments of, certain of the Related Party Agreements, or new
agreements to be entered into, and settlements of claims with the THI Parties in
connection with the Related Party Agreements, all in exchange for 90% of the new
equity in the reorganized slot machine route business, in each case, as set
forth in the Term Sheet.  The parties agree that the Restructuring is to be
implemented pursuant to pre-arranged cases for the Debtors (collectively, the
“Bankruptcy Case”) under chapter 11 of the United States Bankruptcy Code, 11
U.S.C. §§ 101-1532 (the “Bankruptcy Code”).

 

3.             The Bankruptcy Case.

 

(a)           The Debtors shall file voluntary petitions to commence the
Bankruptcy Case under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”).  On the
date that the Bankruptcy Case is commenced, the Debtors shall file a plan of
reorganization in form and substance reasonably satisfactory to (i) Consenting
Lenders holding at least two-thirds in amount of the total Claims held by all
Consenting Lenders arising under the Senior Credit Facility (“Required
Consenting Lenders”) and (ii) the THI Parties (the “Plan”) and a disclosure
statement discussing the Plan in form and substance reasonably

 

 

--------------------------------------------------------------------------------


 

satisfactory to (i) Required Consenting Lenders and (ii) the THI Parties (the
“Disclosure Statement”), both of which will incorporate the terms set forth in
the attached Term Sheet.

 

(b)           This Agreement is not and shall not be deemed to be a solicitation
for consents to the Plan.  The acceptance of the Consenting Parties will not be
solicited until after the commencement of the Bankruptcy Case, and such
solicitation shall occur in accordance with such solicitation procedures as may
be approved or established by the Bankruptcy Court.

 

4.             Incorporation of Term Sheet; Consultation and Cooperation.  The
Term Sheet is expressly incorporated herein by reference and is made part of
this Agreement.  The general terms and conditions of the Restructuring are set
forth in the Term Sheet; provided, however, that the Term Sheet is supplemented
by the terms and conditions of this Agreement.  In the event the terms and
conditions as set forth in the Term Sheet and this Agreement are inconsistent,
the terms and conditions as set forth in the Term Sheet shall govern.  To the
extent that any of (i) the Plan, the Disclosure Statement, or any definitive
documents relating thereto (collectively, the “Plan Documents”) or (ii) any
transaction contemplated by any of the Plan Documents is required under the
terms of this Agreement to be reasonably satisfactory or reasonably acceptable
to any of the Consenting Parties and such Plan Document or transaction is
identified, described or contemplated by the Term Sheet, such Plan Documents and
any transaction contemplated by the Plan Documents shall be deemed to be
reasonably satisfactory or reasonably acceptable to the extent that such Plan
Documents or any transaction contemplated by the Plan Documents are consistent
with the terms specifically identified in the Term Sheet.  To the extent that
(x) any documents or agreements executed by any of the THI Parties and/or Slot
Co and/or (y) any transaction contemplated thereby include terms not
specifically identified in the Term Sheet, such terms must be reasonably
acceptable to the THI Parties and Slot Co.  In addition, the Debtors, the
Consenting Lenders and the THI Parties agree to consult and cooperate with each
other in connection with any analysis, appearances, presentations, briefs,
filings, arguments or proposal made or submitted by any such party to the
Bankruptcy Court, other creditor constituents or other parties with an interest
in the Restructuring.

 

5.             Effectiveness.  This Agreement shall become effective on the date
upon which: (i) counterparts of this Agreement have been duly executed by each
of the Debtors, the Existing Equity Holders, the THI Parties and Consenting
Lenders holding in the aggregate at least two-thirds, or such lesser amount, but
not less than a majority, as may be acceptable to the Company and the THI
Parties (an “Acceptable Lesser Dollar Amount”), in amount of all outstanding
Claims under the Senior Credit Facility and constituting in the aggregate a
majority in number, or such lesser amount as may be acceptable to the Company
and the THI Parties (an “Acceptable Lesser Amount In Number”), of all lenders
thereunder; provided, that if Consenting Lenders holding less than two-thirds,
but at least a majority, in amount of all outstanding claims under the Senior
Credit Facility, or constitute in the aggregate less than a majority in number
of all lenders thereunder, but the Company and the THI Parties nonetheless
determine those amounts to be an Acceptable Lesser Dollar Amount or an
Acceptable Lesser Amount In Number, as applicable, the Company and the THI
Parties must notify the parties in writing of such determination no later than
the later of 5:00 p.m. Prevailing Pacific Time on the next Business Day, or
twenty-four (24) hours, after the Company and the THI Parties have been provided
a final tally setting forth the aggregate holdings, names and number of
Consenting Lenders that have executed this Agreement (with interim tallies
setting forth the information throughout the voting process engaged in by
lenders under the Senior Credit Facility with respect to this Agreement), or
this Agreement shall not be effective as to or binding upon any Consenting
Lender or other party; and (ii) such executed counterparts have been exchanged
among the parties to this Agreement.  This Agreement shall not be binding on or
enforceable against any party and no party shall have any rights or obligations
under this Agreement until this Agreement has become effective in accordance
with this Section 4.

 

6.             Pursuit/Support of the Restructuring.

 

(a)           Each of the Debtors agrees and covenants that it shall (i) use
commercially reasonable efforts to successfully consummate the Restructuring in
the manner and in accordance with the timeline contemplated by this Agreement,
(ii) use commercially reasonable efforts to avoid the occurrence of any of the
Agreement Termination Events set forth in Section 12, (iii) take all
commercially

 

 

--------------------------------------------------------------------------------


 

reasonably necessary actions to achieve the expeditious confirmation and
consummation of the Plan, and (iv) use commercially reasonable efforts to obtain
an order from the Bankruptcy Court granting adequate protection to the holders
of Claims arising under the Senior Credit Facility on terms set forth in
Section 11 (b) below.

 

(b)           Each Consenting Party (i) agrees to take, or cause to be taken,
all actions reasonably necessary to facilitate, encourage or otherwise support
the Restructuring and the transactions contemplated by the Term Sheet and
(ii) agrees not to take, or cause to be taken, directly or indirectly, any
action inconsistent with the consummation of, or opposing the Restructuring or
the transactions contemplated by the Term Sheet, including without limitation,
in the case of clauses (i) and (ii), the matters set forth in Section 6 hereof,
as applicable.  Without limiting the generality of the foregoing and subject to
the terms and conditions of this Agreement, each Consenting Party agrees to
neither take or direct any other person to take any action to accelerate any
obligation of any Debtor owing to such Consenting Party that is or may become
due nor initiate or pursue, or have initiated or pursued on its behalf, any
litigation or proceeding, or any other rights or remedies of any kind, with
respect to any Claim such Consenting Party may now or hereafter have against any
Debtor or any Debtor’s subsidiaries, affiliates, directors, officers, and/or
employees other than to enforce this Agreement or the Term Sheet.

 

7.             Support of the Plan, Disclosure Statement and First Day Motions. 
Each Consenting Party agrees that it will take or refrain from taking, as
applicable, the following actions in connection with the Bankruptcy Case:

 

(a)           provided that such Consenting Party has been properly solicited
pursuant to Bankruptcy Code sections 1125 and 1126, (i) to vote in favor of the
Plan in accordance with the voting procedures established in the Solicitation
Materials and (ii) to the extent such election is available, not to elect on its
ballot to preserve any Claims such Consenting Party may own that may be affected
by any releases provided for under the Plan;

 

(b)           not object to any Plan Document, except to the extent that such
Plan Document is either: (i) materially inconsistent with the Term Sheet as such
Term Sheet may be amended or modified from time to time in accordance with
Section 7(a) hereof, or (ii) not reasonably satisfactory to Required Consenting
Lenders or the THI Parties;

 

(c)           take all reasonable actions necessary or reasonably requested by
the Company to support the Plan and the transactions contemplated thereby,
except to the extent that such Plan or such transactions are either
(i) materially inconsistent with the Term Sheet, as such Term Sheet may be
amended or modified from time to time in accordance with Section 7(a) hereof, or
(ii) not reasonably satisfactory to Required Consenting Lenders or the THI
Parties;

 

(d)           not to take any actions inconsistent with, or that would delay
approval or confirmation of, the Plan Documents, except to the extent that such
Plan Documents are either (i) materially inconsistent with the Term Sheet, as
such Term Sheet may be amended or modified from time to time in accordance with
Section 7(a) hereof, or (ii) not reasonably satisfactory to Required Consenting
Lenders or the THI Parties;

 

(e)           support the release provisions contained in the Plan;

 

(f)            not to oppose the Debtors’ request for the entry of customary
“first day” orders that are reasonably satisfactory to Required Consenting
Lenders and the THI Parties;

 

(g)           not to directly or indirectly seek, solicit, encourage or, subject
to any applicable fiduciary duties, participate in any negotiations regarding
any other plan, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of the Company or any Guarantor Debtor
(other than as provided in or contemplated by the Term Sheet or with respect to
potential sales of some or all of the casino assets);

 

 

--------------------------------------------------------------------------------


 

(h)           promptly notify the other Consenting Parties upon the receipt of
any written solicitation or proposal relating to any other plan, sale, proposal
or offer of dissolution, winding up, liquidation, reorganization, merger or
restructuring of the Company or any Guarantor Debtor (other than as provided in
or contemplated by the Term Sheet), including potential sales of some or all of
the casino assets; and

 

(i)            not to withdraw or revoke any properly solicited vote to accept
the Plan unless (x) the Plan is modified in any respect in a manner materially
inconsistent with the Term Sheet, as such Term Sheet may be amended or modified
from time to time in accordance with Section 7(a) hereof, or that has not been
approved by Required Consenting Lenders and the THI Parties or (y) this
Agreement is terminated in accordance with its terms.

 

8.             Modification of Plan Documents.

 

(a)           The Term Sheet, the Restructuring and the Plan Documents may from
time to time be amended or modified by the Debtors to modify the treatment of
certain constituents junior to the Consenting Lenders (other than the THI
Parties) under the Plan (each, a “Permitted Plan Amendment”), if such amendment
or modification either (i) does not negatively impact the Consenting Lenders or
the THI Parties or (ii) is in writing and consented to by Required Consenting
Lenders and the THI Parties.

 

(b)           The making of any Permitted Plan Amendment shall not release any
Consenting Party from its obligations under this Agreement.

 

9.             Cooperation During the Bankruptcy Case and In Implementation of
Plan.  Each of the Debtors agrees and covenants that it shall:

 

(a)           during the Bankruptcy Case, cooperate and consult with the
Consenting Lenders, the THI Parties and any consultants or advisors engaged by
the Consenting Lenders and/or the THI Parties regarding the Debtors’ ongoing
operations, including without limitation supplementing the management team for
the Debtors’ casino assets and/or exploring potential sales or other
restructuring transactions with respect to some or all of the casino assets; and

 

(b)           in connection with the implementation of the Plan, (i) cooperate
with any consultants or advisors engaged by the Consenting Lenders or the THI
Parties and (ii) continue to deliver any diligence information reasonably
requested by the Consenting Lenders or the THI Parties, or their respective
consultants or advisors.

 

10.           Representations and Warranties.

 

(a)           Each Consenting Lender represents and warrants, severally and not
jointly, that, as of the date hereof, such Consenting Lender is the legal owner,
beneficial owner and/or holder of investment and voting authority over, the
aggregate amount of obligations outstanding under the Senior Credit Facility as
set forth in the records maintained by the Senior Credit Facility Agent, and
legally or beneficially owns, or has investment and voting authority over, no
other obligations outstanding under the Senior Credit Facility.

 

(b)           Each Consenting Lender represents and warrants, severally and not
jointly, that such Consenting Lender (i) is a sophisticated investor with
respect to the transactions described in this Agreement with sufficient
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of owning and investing in securities (including
any securities that may be issued in connection with the transactions
contemplated by this Agreement), is making an informed decision with respect
thereto and has made its own analysis and decision to enter this Agreement and
(ii) is an “accredited investor” within the meaning of Rule 501 of the
Securities Act of 1933, as amended.

 

 

--------------------------------------------------------------------------------


 

(c)           Each Consenting Lender represents and warrants, severally and not
jointly, that such Consenting Lender has not been offered, nor shall such
Consenting Lender accept, any treatment or compensation or the right to
participate in any transactions with any of the Debtors or THI Parties relating
to the Plan or the Debtors’ operations that is different than such treatment,
compensation or right offered to all lenders under the terms of this Agreement
and the Term Sheet.

 

(d)           Each Existing Equity Holder represents and warrants, severally and
not jointly, that, as of the date hereof, such Existing Equity Holder is the
beneficial owner of and holds investment and voting authority over the equity
interests in the Company set forth opposite such Existing Equity Holder’s name
on the signature pages hereof; and the Existing Equity Holders further represent
and warrant, jointly and severally, that, as of the date hereof, the equity
interests held by the Existing Equity Holders constitute in the aggregate 100%
of the issued and outstanding capital stock of the Company.

 

(e)           Each THI Party represents and warrants that (i) such THI Party has
no Claims against any Debtor other than Claims in connection with any of the
Related Party Agreements, and (ii) each Related Party Agreement to which such
THI Party is a party is a legally valid and binding obligation of such party,
enforceable against such party in accordance with its terms.

 

(f)            (x) Each of the Consenting Parties, severally and not jointly,
represents and warrants to each of the Debtors and (y) each of the Debtors
represents and warrants, only as to itself and not as to each other, to each
Consenting Party, that the following statements, as applicable, are true,
correct and complete as of the date hereof:

 

(i)            Power and Authority.  It has all requisite corporate,
partnership, or limited liability company power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby, and to perform
its obligations hereunder.

 

(ii)           Due Organization.  It is duly organized, validly existing and in
good standing under the laws of its state of organization and it has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.

 

(iii)          Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action on its
part.

 

(iv)          No Conflicts.  The execution, delivery and performance of this
Agreement does not and shall not:  (i) violate any provision of law, rule or
regulation applicable to it,  except to the extent the failure to comply
therewith could not reasonably be expected to have a material adverse effect on
its ability to perform its obligations hereunder; (ii) violate its articles or
certificate of incorporation, bylaws or other organizational documents, except
as contemplated in the Plan and the Term Sheet; or (iii) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation to which it or any of its
subsidiaries is a party, except to the extent such contractual obligation
relates to the filing of a case under the Bankruptcy Code or insolvency of the
Debtors.

 

(v)           Governmental Consents.  The execution, delivery and performance by
it of this Agreement does not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body, except such
filings as (i) are identified in the Term Sheet, (ii) may be necessary and/or
required under antitrust laws or the federal securities laws, (iii) may be
necessary and/or required under any gaming laws or regulations of any state, or
(iv) may be necessary and/or required in connection with the commencement of the
Bankruptcy Case, the approval of the Disclosure Statement and confirmation of
the Plan.

 

 

--------------------------------------------------------------------------------


 

(vi)          Binding Obligation.  Subject to the provision of sections 1125 and
1126 of the Bankruptcy Code, this Agreement is a legally valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.

 

(g)           Each THI Party and each of the Debtors represents and warrants
that each of the Related Party Agreements existing as of the date hereof is
listed on the Related Party Agreements Term Sheet (Exhibit 4 to the Term Sheet).

 

11.           Survival of Agreement.  Each of the parties acknowledges and
agrees that: (i) this Agreement is being executed in connection with
negotiations concerning the Restructuring of the Debtors and in contemplation of
the possible commencement of the Bankruptcy Case by the Debtors; (ii) the rights
granted in this Agreement are enforceable by each signatory hereto without
approval of the Bankruptcy Court, except as specifically contemplated by this
Agreement (iii) the exercise of such rights will not violate the automatic stay
provisions of the Bankruptcy Code and (iv) each party hereto hereby waives its
right to assert a contrary position in the Bankruptcy Case, if any, with respect
to the foregoing.

 

12.           Pre-Filing Interest Payments; Adequate Protection Payments;
Post-Effective Date Payments; Contract Terms; Bank Account/Forbearance;
Provision of Records.

 

(a)           The Consenting Parties agree that interest payments to be made to
the lenders under the Senior Credit Facility from the effective date of this
Agreement through the Petition Date shall consist of (i) a payment of interest
due under the Senior Credit Facility on December 1, 2008 ($5,101,752.49), to be
paid within two (2) Business Days after the effective date of this Agreement,
(ii) a payment of $3.0 million as a portion of interest due under the Senior
Credit Facility on January 1, 2009, to be paid within two (2) Business Days
after the effective date of this Agreement, and (iii) a payment in an amount
equal to the Debtors’ Estimated Week Ending Cash Balance (as reflected on the
Herbst Gaming, Inc. Weekly Cash Flow Variance Analysis) in excess of $100
million as of the close of business on Friday, March 13, 2009, to be
(x) calculated based upon the Herbst Gaming, Inc. Weekly Cash Flow Variance
Analysis (taking full account of all interest payments under (i) and (ii) above,
and any payments to the Debtors’ restructuring professionals that are expected
to be made prior to the Petition Date), and (y) paid on Wednesday, March 18,
2009.

 

(b)           The Consenting Parties agree that during the period commencing on
the Petition Date and running through the Effective Date, adequate protection
payments shall be made to the lenders under the Senior Credit Facility in an
amount equal to the Debtors’ Cash and Cash Equivalents (as reflected on the
Debtors’ balance sheet) in excess of $100 million to be measured as of the last
day of each fiscal quarter and to be paid on the 30th day thereafter; provided,
however, that such payments shall be reduced by any unpaid restructuring costs
for services rendered by (i) the Debtors’ professionals, (ii) Milbank (as
defined below), (iii) Houlihan, Lokey, Howard & Zukin, Inc. and (iv) any other
professionals (including without limitation local counsel) that have been
engaged by the steering committee of lenders under the Senior Credit Facility
and/or the Senior Credit Facility Agent, that have accrued or otherwise have
been recorded on the Debtors’ balance sheet as of the last day of any fiscal
quarter and are reasonably anticipated to be paid within 45 days thereafter. 
Each of the parties agrees that the parties will use their commercially
reasonable efforts to have the Bankruptcy Court enter a final order granting the
lenders under the Senior Credit Facility the adequate protection payments
described in this Section 11(b) within 45 days after the Petition Date.

 

(c)           The Consenting Parties agree that the Plan will provide that,
during the period commencing on the Effective Date and running through the
Substantial Consummation Date, adequate protection payments shall be made to the
Holders of Senior Credit Facility Claims (i) in an amount equal to the payments
that would be made under the New Slot Co Bank Loan and the New Slot Co Second
Lien Facility as if those facilities were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred, provided, however, that (x) such amount shall not include any cash
interest or PIK interest on the New Slot Co Second Lien

 

 

--------------------------------------------------------------------------------


 

Facility, nor shall any such interest on the New Slot Co Second Lien Facility
commence accruing, until the date that is six (6) months after the Effective
Date (the “PIK Date”), provided, further, that if any required gaming licenses
or approvals with respect to any of (a) Reorganized Herbst Gaming, its proposed
officers, directors, equity holders and other persons required to file personal
applications (each to the extent necessary) or (b) the non-THI Parties equity
holders in Slot Co, the Lender Designee, and lenders of Slot Co (each to the
extent necessary), shall not have been granted by any of the applicable gaming
regulatory authorities to all such entities within one year of the Effective
Date, then all interest on the New Slot Co Second Lien Facility shall cease
accruing and shall only recommence (without any catch up for lost interest) once
all such licenses and approvals are granted, and (y) such payments shall be made
on the last day of the applicable interest period (with the initial interest
period for such payments commencing on the Effective Date or the PIK Date, as
applicable, and ending on the last Business Day of the third full calendar month
following the month in which the Effective Date or the PIK Date, as applicable,
occurs, and with each subsequent interest period commencing on the last day of
the preceding interest period and ending on the last Business Day of the third
full calendar month thereafter); and (ii) under the Herbst Gaming Amended and
Restated Senior Credit Facility, in an amount equal to the Debtors’ Cash and
Cash Equivalents (as reflected on the Debtors’ balance sheet) in excess of $100
million, (1) to be measured (x) initially, as of the last day of the third full
calendar month following the month in which the Effective Date occurs and (y) as
of the last day of every third full calendar month thereafter, and to be paid in
each case on the 30th day after the date on which it is measured.

--------------------------------------------------------------------------------

(1) Such amount shall be modified to reflect the separation of the Debtors’
casino and slot machine route businesses as of the later of (i) the Effective
Date and (ii) five days after the date the Company receives gaming regulatory
approval regarding the internal reorganization necessary to implement separation
of the Debtors’ casino and slot machine route businesses.  Following the later
of such dates, the cash sweep will apply only as to the casino business.

 

(d)           For the period from the Petition Date through the Effective Date,
the Debtors shall continue to honor and perform their obligations with respect
to the Related Party Agreements until such agreements are assumed under the
Plan.  In addition, the Consenting Parties agree that the Confirmation Order
will provide that, during the period commencing on the Effective Date and
running through the Substantial Consummation Date, the economic terms of the
Related Party Agreements shall be honored and performed by the parties thereto
as if all assumptions, modifications or other treatments described in the
Related Party Agreements Term Sheet were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred.

 

(e)           The Debtors shall, on or before the date that is ten (10) days
after the effective date of this Agreement, cause all of their Cash in Community
Bank of Nevada to be transferred to the Debtors’ account at U.S. Bank, National
Association (“U.S. Bank”); provided, however, that as a condition to such
transfer, the Senior Credit Facility Agent, U.S. Bank and the Debtors shall
enter into a forbearance agreement with respect to such Cash that is reasonably
acceptable to each such party.

 

(f)            During the period commencing on the effective date of this
Agreement and running through the Petition Date, the Debtors shall provide to
the Consenting Lenders weekly check and wire transfer records (excluding payroll
records).

 

13.           Termination.

 

(a)           This Agreement shall automatically terminate upon the occurrence
of any of the following events, unless such automatic termination is waived in
writing by Required Consenting Lenders, the

 

 

--------------------------------------------------------------------------------


 

Debtors and/or the THI Parties, as applicable, within 5 Business Days of the
occurrence of such event; provided, however, that the waiver of both the Debtors
and the THI Parties, but not the Required Consenting Lenders, shall be required
with respect to any automatic termination to the extent that such automatic
termination occurs pursuant to any of paragraphs (iii), (xx) (resulting from an
announcement by a Consenting Lender) or (xxiii) below; provided, further, that
the waiver of the Required Consenting Lenders and the THI Parties, but not the
Debtors, shall be required with respect to any automatic termination to the
extent that such automatic termination occurs pursuant to any of paragraphs (i),
(iv), (v), (vi), (xi), (xiii), (xvii), (xix) or (xxi) below; provided, still,
further, that the waiver of the Required Consenting Lenders and the Debtors, but
not the THI Parties shall be required with respect to any automatic termination
to the extent that such automatic termination occurs pursuant to any of
paragraphs (ii), (xx) (resulting from an announcement by a THI Party) or (xxii)
below; and provided, still, further, the waiver of only the Required Consenting
Lenders, but not the Debtors or the THI Parties, shall be required with respect
to any automatic termination to the extent that such automatic termination
occurs pursuant to any of paragraphs (vii) or (viii) below:

 

(i)            Drafts of the Plan and Disclosure Statement are not delivered by
the Debtors to Milbank, Tweed, Hadley & McCloy LLP (“Milbank”) on behalf of the
Consenting Lenders and to Latham & Watkins LLP (“Latham”) on behalf of the THI
Parties within three (3) Business Days of the effective date of this Agreement;

 

(ii)           Drafts of the amended, modified or revised Related Party
Contracts are not delivered by the Debtors or the THI Parties to Milbank within
three (3) Business Days of the effective date of this Agreement;

 

(iii)          Drafts of agreements relating to each of the new Slot Co Bank
Loan, New Slot Co Second Lien Facility, and Herbst Gaming Amended and Restated
Senior Credit Facility are not delivered by the Consenting Lenders to the
Debtors and the THI Parties within three (3) Business Days of the effective date
of this Agreement;

 

(iv)          The Plan is not in form and substance reasonably satisfactory to
Required Consenting Lenders and the THI Parties or the Disclosure Statement is
not in form and substance reasonably satisfactory to Required Consenting Lenders
and the THI Parties by March 20, 2009, provided, however, that the Consenting
Parties agree that this Agreement shall not automatically terminate upon an
assertion by Required Consenting Lenders or the THI Parties that the Disclosure
Statement is not reasonably satisfactory in form and substance based solely on
the fact that the Disclosure Statement does not include a liquidation analysis
as of such date;

 

(v)           The Debtors have not delivered drafts of all anticipated first day
motions to Milbank and Latham within three (3) Business Days of the effective
date of this Agreement;

 

(vi)          The Debtors shall not have used their reasonable best efforts to
reach agreement with Required Consenting Lenders and the THI Parties on the
documentation necessary to commence the Bankruptcy Case to implement the
Restructuring contemplated by and provided for in the Term Sheet on or before
March 23, 2009;

 

(vii)         The Bankruptcy Case to implement the Restructuring contemplated by
and provided for in the Term Sheet shall not have been commenced on or before
March 23, 2009;

 

(viii)        In the event the Debtors decide to seek DIP financing, the Debtors
file a motion seeking approval of DIP financing with anyone other than some or
all of the lenders under the Senior Credit Facility, unless some or all of the
lenders under the Senior Credit Facility have not agreed to provide DIP
financing on commercially reasonable terms;

 

 

--------------------------------------------------------------------------------


 

(ix)           The Disclosure Statement with respect to the Plan shall not have
been approved by the Bankruptcy Court within 60 days after the Petition Date;

 

(x)            The Plan shall not have been confirmed by the Bankruptcy Court
within 120 days after the Petition Date;

 

(xi)           The order confirming the Plan shall not be in form and substance
reasonably satisfactory to Required Consenting Lenders and the THI Parties;

 

(xii)          The Plan shall not have been substantially consummated within one
year of the Effective Date;

 

(xiii)         The Plan is modified in any manner that is not acceptable to
Required Consenting Lenders or the THI Parties or any other Plan Document is not
in form and substance reasonably satisfactory to Required Consenting Lenders or
the THI Parties;

 

(xiv)        The Bankruptcy Case with respect to any Debtor is dismissed or is
converted to a case under Chapter 7 of the Bankruptcy Code;

 

(xv)         The Bankruptcy Court shall enter an order appointing (i) a trustee
under chapter 7 or chapter 11 of the Bankruptcy Code, (ii) a responsible officer
or (iii) an examiner, in each case with enlarged powers relating to the
operation of the business (powers beyond those set forth in subclauses (3) and
(4) of Section 1106(a)) under Section 1106(b) of the Bankruptcy Code;

 

(xvi)        The orders of the Bankruptcy Court approving the Disclosure
Statement or confirming the Plan or any interim or final order granting adequate
protection to the lenders under the Senior Credit Facility shall have been
stayed, reversed, vacated or otherwise modified, other than merely ministerial
modifications (e.g., with  respect to names, addresses and similar
modifications);

 

(xvii)       Any of the Debtors shall file a motion or the Bankruptcy Court
shall enter an order approving a payment to any other party (whether in cash or
other property or whether as adequate protection, settlement of a dispute, or
otherwise) that would be materially inconsistent with the treatment of such
party under the Term Sheet;

 

(xviii)      Any court shall enter a final, non-appealable judgment or order
declaring this Agreement or any material portion hereof to be unenforceable;

 

(xix)         The Debtors shall withdraw the Plan or publicly announce their
intention not to support the Plan;

 

(xx)          Any of (i) Consenting Lenders holding sufficient Claims under the
Senior Credit Facility to result in all other Consenting Lenders holding less
than a majority in dollar amount of all outstanding Claims under the Senior
Credit Facility, or (ii) the THI Parties shall publicly announce their intention
not to support the Plan;

 

(xxi)         any material breach of this Agreement by any Debtor;

 

(xxii)        any material breach of this Agreement by any of the THI Parties;
or

 

(xxiii)       any material breach of this Agreement by Consenting Lenders
holding sufficient Claims under the Senior Credit Facility to result in all
other Consenting Lenders holding less than a majority in dollar amount of all
outstanding Claims under the Senior Credit Facility.

 

 

--------------------------------------------------------------------------------


 

(b)           Upon a termination of this Agreement in accordance with this
Section 12, no party hereto shall have any continuing liability or obligation to
any other party hereunder and the provisions of this Agreement shall have no
further force or effect, except for the provisions in Sections 13 and 16-25,
each of which shall survive termination of this Agreement; provided that no such
termination shall relieve any party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination.

 

14.           No Third-Party Beneficiaries.  This Agreement shall be solely for
the benefit of the parties hereto and no other person or entity shall be a
third-party beneficiary hereof.

 

15.           Additional Claims and Interests Subject.  Nothing in this
Agreement shall be deemed to limit or restrict the ability or right of a
Consenting Party to purchase or take assignment of any additional Claims
(“Additional Claims”) against or interests in any Debtor or any affiliate of any
Debtor; provided, however, that in the event a Consenting Party purchases or
takes assignment of any such Additional Claims or other interests after the date
hereof, such Additional Claims or other interests shall immediately upon such
acquisition become subject to the terms of this Agreement.

 

16.           Restrictions on Transfer.

 

(a)           Except as set forth in Section 15(b), each Consenting Party hereby
agrees that, for so long as this Agreement shall remain in effect, it shall not
sell, transfer or assign all or any of its Claims, as the case may be, or any
option thereon or any right or interest (voting, participation or otherwise)
therein (each, a “Transfer”) without the prior written consent of the Company.

 

(b)           Notwithstanding the foregoing, any Consenting Lender may Transfer
any or all of its respective Claims, provided that, as a condition precedent,
the transferee thereof agrees in writing to be bound by the terms of this
Agreement.

 

(c)           Any Transfer of any Claim that does not comply with the foregoing
shall be deemed void ab initio.

 

17.           Entire Agreement.  As of the date this Agreement becomes
effective, this Agreement, including the Term Sheet, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof.

 

18.           Amendment or Waiver.

 

(a)           Except as provided in Section 7 hereof, this Agreement, including
the Term Sheet, may not be modified, altered, amended, waived or supplemented
except by an agreement in writing signed by each of the Debtors and Required
Consenting Lenders, or the THI Parties, as applicable.

 

(b)           Each of the parties hereto agrees to negotiate in good faith all
amendments and modifications to this Agreement, including the Term Sheet, as
reasonably necessary and appropriate to consummate the Restructuring.

 

(c)           No waiver of any of the provisions of this Agreement shall be
deemed or constitute a waiver of any other provision of this Agreement, whether
or not similar, nor shall any waiver be deemed a continuing waiver.

 

19.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.  Each party hereby
irrevocably submits to the jurisdiction of any New York state court sitting in
the Borough of Manhattan in the City of New York or any federal court sitting in
the Borough of Manhattan in the City of New York in respect of any suit, action
or proceeding arising out of or relating to this Agreement, and irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts.  Each party irrevocably
waives, to the fullest extent it

 

 

--------------------------------------------------------------------------------


 

may effectively do so under applicable law, any objection that it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any other party in any other jurisdiction.  Notwithstanding the foregoing
consent to New York jurisdiction, if the Bankruptcy Case is commenced, each
party agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

 

20.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts and by
facsimile, with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed an original, shall be construed together
and shall constitute one and the same instrument.

 

21.           Severability.  Any term or provision of this Agreement, which is
invalid or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only as broad as is enforceable.

 

22.           Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof.

 

23.           Prior Negotiations.  This Agreement supersedes all prior
negotiations with respect to the subject matter hereof but shall not supersede
the Definitive Documentation.

 

24.           Notice.  Any notices or other communications required or permitted
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission or on receipt
after dispatch by registered or certified mail, postage prepaid, or on the next
Business Day if transmitted by national overnight courier, addressed in each
case as follows:

 

(a)           If to the Company, at:

 

Herbst Gaming, Inc.

3440 West Russell Road

Las Vegas, Nevada 89118

Attn:  Office of the CEO

Telephone:  (702) 798-6400

Facsimile:  (702) 798-8079

 

with a copy to:

 

Herbst Gaming, Inc.

3440 West Russell Road

Las Vegas, Nevada 89118

Attn:  Sean Higgins, General Counsel

Telephone:  (702) 798-6400

Facsimile:  (702) 798-8079

 

(b)           If to a Consenting Party, to the address for such Consenting Party
provided on the signature pages hereof.

 

 

--------------------------------------------------------------------------------


 

 

Please sign in the space provided below to indicate your agreement and consent
to the terms hereof.

 

Very truly yours,

 

HERBST GAMING, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Chief Executive Officer

 

 

 

 

 

 

GUARANTOR DEBTORS:

 

 

FLAMINGO PARADISE GAMING, LLC

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Manager

 

 

 

 

 

 

MARKET GAMING, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

CARDIVAN COMPANY

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

CORRAL COIN, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

CORRAL COUNTRY COIN, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

E-T-T ENTERPRISES, L.L.C.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Manager

 

 

 

 

 

 

E-T-T, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

HGI - ST. JO, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

HGI - LAKESIDE, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

HGI - MARK TWAIN, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

THE SANDS REGENT

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

ZANTE INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

LAST CHANCE, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

CALIFORNIA PROSPECTORS, LTD.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Manager

 

 

 

 

 

 

PLANTATION INVESTMENTS, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

 

 

 

 

 

DAYTON GAMING, INC.

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

THE PRIMADONNA COMPANY, LLC

 

 

 

 

 

 

By:

/s/ TROY D. HERBST

 

Name:

Troy D. Herbst

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

Accepted and agreed to by the

Consenting Parties named below:

 

CONSENTING LENDERS:

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

--------------------------------------------------------------------------------


 

EXISTING EQUITY HOLDERS:

EDWARD J. HERBST

 

 

 

By:

/s/ EDWARD J. HERBST

 

 

 

 

 

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevade, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

 

 

Number of Shares

100

 

 

 

 

% of Company Equity

33.3333%

 

 

--------------------------------------------------------------------------------


 

EXISTING EQUITY HOLDERS:

TIMOTHY P. HERBST

 

 

 

By:

/s/ TIMOTHY P. HERBST

 

 

 

 

 

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

 

Las Vegas, Nevade, 89119

 

 

 

 

 

 

Telephone:

702-798-6400

 

 

Facsimile:

702-798-8079

 

 

 

 

 

 

Number of Shares

100

 

 

 

 

 

 

% of Company Equity

33.3333%

 

 

 

--------------------------------------------------------------------------------


 

EXISTING EQUITY HOLDERS:

TROY D. HERBST

 

By:

/s/ TROY D. HERBST

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

 

 

Number of Shares

100

 

 

% of Company Equity

33.3333%

 

--------------------------------------------------------------------------------


 

THI:

 

TERRIBLE HERBST, INC.

 

By:

/s/ JERRY E. HERBST

 

 

Name:

Jerry E. Herbst

 

 

Title:

President

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

--------------------------------------------------------------------------------


 

OTHER THI PARTIES:

 

THE HERBST FAMILY LIMITED PARTNERSHIP:

 

By:

/s/ JERRY E. HERBST

 

 

Name:

Jerry E. Herbst

 

 

Title:

Partner

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

HERBST GRANDCHILDREN’S TRUST:

 

By:

/s/ TIMOTHY P. HERBST

 

 

Name:

Timothy P. Herbst

 

 

Title:

Trustee

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

--------------------------------------------------------------------------------


 

BERRY-HINCKLEY INDUSTRIES:

 

By:

/s/ JERRY E. HERBST

 

 

Name:

Jerry E. Herbst

 

 

Title:

President

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

JERRY E. HERBST:

 

By:

/s/ JERRY E. HERBST

 

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

--------------------------------------------------------------------------------


 

EDWARD J. HERBST:

 

By:

/s/ EDWARD J. HERBST

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

TIMOTHY P. HERBST:

 

By:

/s/ TIMOTHY P. HERBST

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

--------------------------------------------------------------------------------


 

TROY D. HERBST:

 

By:

/s/ TROY D. HERBST

 

 

 

 

Address:

5195 Las Vegas Blvd. South

 

 

Las Vegas, Nevada, 89119

 

 

 

 

Telephone:

702-798-6400

 

Facsimile:

702-798-8079

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Telephone:  (213) 485-1234

Facsimile:  (213) 891-8763

Attn:  Robert A. Klyman, Esq.

 

--------------------------------------------------------------------------------


EXHIBIT A TO AGREEMENT

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH AN OFFER OR 
SOLICITATION, IF ANY, WILL ONLY BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES AND/OR BANKRUPTCY LAWS.  THIS TERM SHEET DOES NOT ADDRESS ALL
MATERIAL TERMS THAT WOULD BE REQUIRED IN CONNECTION WITH THE RESTRUCTURING (AS
DEFINED HEREIN) AND IS SUBJECT TO THE COMPLETION AND EXECUTION OF DEFINITIVE
DOCUMENTATION.  THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT
PURPOSES ONLY AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES
OF EVIDENCE AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL RULES.

 

HERBST GAMING, INC.

RESTRUCTURING TERM SHEET

 

MARCH 9, 2009

 

This term sheet (the “Term Sheet”) outlines a proposed restructuring transaction
(the “Restructuring”) for Herbst Gaming, Inc. (“Herbst Gaming”) and certain of
its Affiliates (collectively, the “Company”) to be implemented pursuant to a
pre-arranged joint plan of reorganization (the “Plan”) under chapter 11 of the
United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in Exhibit 1.  Capitalized terms not otherwise defined
herein or in Exhibit 1 shall have the meanings given to such terms in the
Bankruptcy Code.  The terms “include,” includes,” or “including” are not
limiting.  This Term Sheet does not include a description of all of the terms,
conditions and other provisions that are to be contained in the definitive
documentation governing the Restructuring, which remain subject to discussion
and negotiation.  Any material change to any provision of this Term Sheet must
be reasonably acceptable to each of the Company, the THI Parties and the
Required Consenting Lenders.

 

Structure of the Transaction

 

The Restructuring will principally consist of (a) separation of the Company’s
casino and slot machine route businesses into two holding companies,
(b) conversion of all outstanding obligations under the Senior Credit Facility
(as defined below) into debt and equity of the reorganized companies,
(c) termination of all outstanding obligations under the indentures governing
the Senior Subordinated Notes, (d) cancellation of 100% of the existing equity
in the Company, and (e) amendments or modifications to, or assumptions and
assignments of, certain of the Related Party Agreements, or new agreements to be
entered into, and settlements of claims with Terrible Herbst, Inc. (“THI”) and
each person or entity affiliated with THI that is a party to any Related Party
Agreement or that enters into a new agreement or agreements related to the
operations of the Company and is affiliated with THI (collectively with THI, the
“THI Parties”), all in exchange for an equity position in Slot Co (as defined
below), in each case, as set forth in more detail herein.

 

 

 

Pre-Arranged Plan

 

The Restructuring shall be implemented pursuant to the Plan. In connection with
the negotiation and preparation of the Plan and a disclosure statement
discussing the Plan (the “Disclosure Statement” and, together with the Plan and
any definitive documents relating thereto, the “Plan Documents”), the Company,
certain consenting lenders (“Lenders”) under the Senior Credit Facility and the
THI Parties shall agree upon each of (i) the Petition Date, (ii) the date by
which the Disclosure Statement shall be approved by the Bankruptcy Court,

 

--------------------------------------------------------------------------------


 

 

 

(iii) the date by which the Plan shall be confirmed, (iv) the date by which the
confirmed Plan shall become effective, and (v) the date by which the confirmed
plan shall be substantially consummated. The acceptance of the Plan by the
Lenders and the THI Parties shall not be solicited until after the Petition
Date.

 

 

 

Separation of Casino and Slot Business

 

The Company’s business is comprised of the following two segments: (i) the
ownership and operation of casinos in Iowa, Missouri and Nevada (the “Casino
Business”); and (ii) the ownership and operation of gaming machines pursuant to
agreements with chain stores, restaurants, bars, and convenience stores (the
“Slot Business”). Under the Restructuring, the Casino Business and the Slot
Business will be separated from one another and held by two holding companies,
“Reorganized Herbst Gaming” and “Slot Co”, respectively.

 

 

 

 

 

Methodology for allocation of assets generally between Reorganized Herbst Gaming
and Slot Co to be determined based on primary use in the Casino Business or the
Slot Business, or, to the extent applicable, based upon which party is
responsible for the provision of services related to a particular asset;
however, working capital (including Cash and taking appropriate account of the
Smith contract) to be allocated between Reorganized Herbst Gaming and Slot Co in
accordance with historical practices and consistent with the intent of this Term
Sheet.

 

 

 

 

 

Overhead allocation to be 33.4% at Slot Co and 66.6% at Reorganized Herbst
Gaming on the Substantial Consummation Date, and to be re-adjusted on an annual
basis based upon prior year’s consolidated non-fuel revenue. In order to
document the overhead allocation, the parties shall enter into the Corporate
Overhead Allocation Agreement.

 

 

 

 

 

In anticipation of the separation of the Casino Business and the Slot Business,
there shall be created the position of COO/Gaming. The COO/Gaming shall (i) be
acceptable to Required Consenting Lenders; (ii) satisfy all applicable
requirements under applicable gaming laws and regulations and, in conjunction
with the Company and with the Company’s full cooperation, file any required
applications in connection therewith on or before the Petition Date;
(iii) commence employment as of the date of approval of such applications by the
applicable gaming authorities; (iv) be reasonably acceptable to the Company’s
board of directors; (v) be employed by Herbst Gaming, Inc. (as a member of the
Company’s Office of the CEO and reporting to the Company’s board of directors)
until the Substantial Consummation Date; (vi) be employed by Reorganized Herbst
Gaming as of the Substantial Consummation Date; (vii) not be removed other than
for cause and, if removed for cause, promptly be replaced by an individual
reasonably acceptable to Required Consenting Lenders and the Company’s board of
directors; and (viii) be made available to the Consenting Lenders upon
reasonable notice to provide status reports on operations. For the avoidance of
doubt, in the event that the Plan shall not have been confirmed by the
Bankruptcy Court within 120 days after the Petition Date, the position of
COO/Gaming shall be terminable by the Company.

 

 

 

 

 

The current outstanding principal balance under the Senior Credit Facility is
$847.96 million. Pursuant to the Restructuring, (i) $135 million of these
obligations will be allocated to Slot Co pursuant to a new first priority senior
secured bank loan (the “New Slot Co Bank

 

--------------------------------------------------------------------------------


 

 

 

Loan”) having the terms set forth in Exhibit 2 attached hereto; (ii) $40 million
of these obligations will be allocated to Slot Co pursuant to a second lien
secured bank facility (the “New Slot Co Second Lien Facility”) having the terms
set forth in Exhibit 3 attached hereto; (iii) $475 million of these obligations
will be allocated to Reorganized Herbst Gaming pursuant to a new credit
agreement comprising a first lien term loan in the amount of $350 million and a
second lien term loan in the amount of $125 million on terms to be negotiated
(the “Herbst Gaming Amended and Restated Senior Credit Facility”); and (iv) the
remaining balance of these obligations will be exchanged for (x) 100% of the new
common equity of Reorganized Herbst Gaming (the “Reorganized Herbst Gaming New
Common Equity”) and (y) 10% of the new common equity of Slot Co (the “Slot Co
New Common Equity”), with the remaining 90% of the Slot Co New Common Equity
being provided to the THI Parties in exchange for amendments or modifications
to, or assignments of, certain of the Related Party Agreements, or new
agreements to be entered into, and settlement of claims by the THI Parties. The
parties shall cooperate to structure the new common equity to be issued under
the Plan in a manner that facilitates and satisfies applicable regulatory
requirements. Additionally, subject to further consideration with respect to
regulatory requirements and the terms of the Slot Co governance documents, the
parties will cooperate to find a structure where the 10% of the new common
equity of Slot Co is held by Reorganized Herbst Gaming (rather than individual
Lenders).

 

 

 

Corporate Governance

 

The initial board of directors of Reorganized Herbst Gaming shall be comprised
of directors selected by the Lenders. The initial board of directors of Slot Co
shall be comprised of four (4) directors selected as follows: one (1) director
shall be nominated on behalf of the Lenders holding 10% of the Slot Co New
Common Equity (the “Lender Designee”), and three (3) directors shall be selected
by the THI Parties. Each director shall satisfy all applicable requirements
under applicable gaming laws and regulations. Each of Reorganized Herbst Gaming
and Slot Co will adopt by-laws, certificates of incorporation an LLC agreement
or other governance documents consistent with applicable securities, bankruptcy
and/or state laws. Appropriate corporate governance documents shall be set forth
in the Definitive Documentation (as defined below).

 

 

 

 

 

The New Slot Co Bank Loan will contain a minimum EBITDA covenant of $20.0
million (the “Minimum EBITDA Covenant”) which, if breached, will trigger the
following requirements, the specific details of which shall be (i) agreed upon
by the Company, the Lenders and the THI Parties and (ii) set forth in the
Definitive Documentation:

 

 

 

 

 

·      The board of directors will be expanded to five (5) directors, with the
additional director (together with the Lender Designee, the “Lender Designees”)
to be selected by the Lenders holding 10% of the Slot Co New Common Equity.

 

 

 

 

 

·      Entry into any new affiliate or related party transactions above a
threshold amount to be agreed upon by the THI Parties and Required Consenting
Lenders will require unanimous approval by the Lender Designees or the receipt
of a fairness opinion from a nationally-recognized investment bank reasonably
acceptable to the Lender Designee, including but not limited to

 

--------------------------------------------------------------------------------


 

 

 

three (3) nationally-recognized investment banks to be agreed upon by the
parties.

 

 

 

 

 

·      Slot Co will be prohibited from taking any of the following actions
unless four (4) of the five (5) directors shall approve such action (the
“Supermajority Requirement”):

 

 

 

 

 

·      Additional incurrences of material debt(2);

 

 

 

 

 

·      Sales or acquisitions of material assets;

 

 

 

 

 

·      Approval of operating and capex budgets and any material variances
therefrom;

 

 

 

 

 

·      Issuance of equity securities;

 

 

 

 

 

·      Changes in senior management; provided, that none of Edward J. Herbst,
Timothy P. Herbst, Troy D. Herbst or Jerry E. Herbst may be removed or replaced
other than for cause;

 

 

 

 

 

·      Any mergers and any payment of any dividends or other distributions
(except for tax distributions) to equity holders;

--------------------------------------------------------------------------------

(2)           For the avoidance of doubt, a supermajority vote shall not be
required for any decision by Slot Co to pay PIK interest to the extent permitted
by the applicable documents.

 

 

 

The Minimum EBITDA Covenant will apply as of the end of the end of the 4th full
quarter following the Substantial Consummation Date and shall be tested at the
end of each fiscal quarter thereafter (each, a “Test Period”). If, after any
breach of the Minimum EBITDA Covenant, Slot Co shall meet the Minimum EBITDA
Covenant during any Test Period thereafter, the additional Lender Designee may
be removed by the THI Parties, the requirement for unanimous approval of
affiliate transactions will lapse and there shall be no Supermajority
Requirement unless and until there shall be any subsequent breach of the Minimum
EBITDA Covenant.

 

 

 

 

 

The holders of Slot Co New Common Equity will be party to an LLC agreement, the
form of which shall be included in the Slot Definitive Documentation (as defined
below). It is anticipated that such agreement will include, among other things,
(i) restrictions on transfers of Slot Co New Common Equity by Lenders to any
known competitor or any third party known by the transferor (after reasonable
inquiry) to have a material interest or material lending stake in or material
contractual relationship with any known competitor, except in each case with the
consent of the THI Parties (ii) restrictions on transfers of Slot Co New Common
Equity that would increase the number of holders of Slot Co New Common Equity to
a level that would require Slot Co to file any reports with the SEC or be a
reporting company under the Securities

 

--------------------------------------------------------------------------------


 

 

 

Exchange Act of 1934, as amended, (iii) provisions granting the THI parties drag
rights, (iv) provisions granting the Lenders tag rights, (v) provisions ensuring
that Slot Co will remain a private company and not subject to SEC registration
and reporting requirements unless consented to by the THI Parties, and
(vi) provisions with respect to licensing issues.

 

 

 

 

 

From the Effective Date until all gaming licenses and approvals are obtained as
required to effectuate the Plan and the Plan is substantially consummated (the
“Substantial Consummation Date”), the Debtors and the Lenders will (i) work
together in good faith to determine the optimal management of operations,
maintenance of working capital and utilization of Excess Cash Flow of
Reorganized Herbst Gaming, and (ii) reasonably cooperate with each other in
connection with the management and operations of Reorganized Herbst Gaming, all
in accordance with applicable gaming laws and regulations.

 

 

 

 

 

Beginning on the Substantial Consummation Date, Slot Co shall employ Edward J.
Herbst, Timothy P. Herbst and Troy D. Herbst, with annual aggregate salaries of
$2.077 million, which shall not be decreased, and shall not be increased until
the New Slot Co Bank Loan and the New Slot Co Second Lien Facility have been
paid in full.

 

 

 

Definitive Documentation

 

The Company shall prepare definitive documentation concerning the separation of
the Casino Business (the “Casino Definitive Documentation”) and the Slot
Business (the “Slot Definitive Documentation” and together with the Casino
Definitive Documentation, the “Definitive Documentation”). The Slot Definitive
Documentation and the Casino Definitive Documentation will be consistent with
this Term Sheet.

 

 

 

Separate Plans for Each Entity

 

The Plan will constitute separate plans of reorganization for each of Herbst
Gaming and each of its subsidiaries that are guarantors of Herbst Gaming’s
obligations under the Senior Credit Facility, the 8.125% Senior Subordinated
Notes, and the 7.000% Senior Subordinated Notes (collectively, the “Guarantor
Debtors”), and none of their bankruptcy estates shall be substantively
consolidated. Accordingly, a vote on the Restructuring shall be deemed a vote on
each plan of reorganization of each of Herbst Gaming and the Guarantor Debtors.

 

 

 

Classification and Treatment of Claims and Interests

 

Unclassified Claims

 

 

 

 

 

DIP Facility Claims

 

 

 

 

 

In the event a DIP Facility is obtained, Allowed DIP Facility Claims shall not
be classified under the Plan and to the extent not previously repaid, shall be
paid in full in Cash on the Effective Date.

 

 

 

 

 

Administrative Claims

 

 

 

 

 

Each Holder of an Administrative Claim will receive payment in full in Cash of
the unpaid portion of its Allowed Administrative Claim on the Effective Date or
as soon thereafter as practicable (or, if not then due, in accordance with its
terms).

 

--------------------------------------------------------------------------------


 

 

 

Priority Tax Claims

 

 

 

 

 

On the later of the Effective Date or the date on which a Priority Tax Claim
becomes an Allowed Priority Tax Claim, or, in each such case, as soon as
practicable thereafter, each Holder of an Allowed Priority Tax Claim due and
payable on or prior to the Effective Date will receive on account of such Claim,
an amount in Cash equal to the amount of such Allowed Priority Tax Claim, or
shall be provided such other treatment as would comply with Bankruptcy Code
section 1129(a)(9)(C).

 

 

 

 

 

Classified Claims and Interests

 

 

 

 

 

Class 1—Other Priority Claims

 

 

 

 

 

Classification: Class 1 shall consist of Other Priority Claims against the
Debtors.

 

 

 

 

 

Treatment: The legal, equitable and contractual rights of the Holders of Allowed
Class 1 Claims will be unaltered by the Plan. Unless otherwise agreed to by the
Holders of the Allowed Class 1 Claims and the Debtors, each Holder of an Allowed
Class 1 Claim shall receive, in full and final satisfaction of such Allowed
Class 1 Claim, payment of the Allowed Class 1 Claim in full in Cash on the
Effective Date.

 

 

 

 

 

Voting: Class 1 is an Unimpaired Class, and the Holders of Class 1 Claims will
be conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, the Holders of Class 1 Claims will not be
entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 2—Other Secured Claims

 

 

 

 

 

Classification: Class 2 shall consist of Other Secured Claims against the
Debtors.

 

 

 

 

 

Treatment: Holders of Allowed Class 2 Claims will be paid in full in Cash or
otherwise left Unimpaired, in full and final satisfaction of such Allowed
Class 2 Claims.

 

 

 

 

 

Voting: Class 2 is an Unimpaired Class, and the Holders of Class 2 Claims will
be conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, the Holders of Class 2 Claims will not be
entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 3—Senior Credit Facility Claims

 

 

 

 

 

Classification: Class 3 consists of the Holders of Senior Credit Facility Claims
against the Debtors. This class includes both the Secured and the unsecured
Claims, if any, of such Holders.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, Holders of Allowed Class 3
Claims will receive, in full and final satisfaction of such Allowed Class 3
Claims, their pro rata share of (a) the Reorganized Debtors’ obligations under
(i) the Herbst Gaming Amended and Restated Senior Credit Facility, (ii) the New
Slot Co Bank Loan and (iii) the New Slot Co Second Lien Facility, (b) 100% of
the Reorganized Herbst Gaming New Common Equity (c) 10% of the Slot Co New
Common Equity, and

 

--------------------------------------------------------------------------------


 

 

 

(d) any remaining value from the realization of the Debtors’ assets, provided,
however, that all Allowed Class 3 Claims shall be subject to any Senior Credit
Facility Gift.

 

 

 

 

 

During the period commencing on the Effective Date and running through the
Substantial Consummation Date, adequate protection payments shall be made to the
Holders of Senior Credit Facility Claims (i) in an amount equal to the payments
that would be made under the New Slot Co Bank Loan and the New Slot Co Second
Lien Facility as if those facilities were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred, provided, however, that (x) such amount shall not include any cash
interest or PIK interest on the New Slot Co Second Lien Facility, nor shall any
such interest on the New Slot Co Second Lien Facility commence accruing, until
the date that is six (6) months after the Effective Date (the “PIK Date”),
provided, further, that if any required gaming licenses or approvals with
respect to any of (a) Reorganized Herbst Gaming, its proposed officers,
directors, equity holders and other persons required to file personal
applications (each to the extent necessary) or (b) the non-THI Parties equity
holders in Slot Co, the Lender Designee, and lenders of Slot Co (each to the
extent necessary), shall not have been granted by any of the applicable gaming
regulatory authorities to all such entities within one year of the Effective
Date, then all interest on the New Slot Co Second Lien Facility shall cease
accruing and shall only recommence (without any catch up for lost interest) once
all such licenses and approvals are granted, and (y) such payments shall be made
on the last day of the applicable interest period (with the initial interest
period for such payments commencing on the Effective Date or the PIK Date, as
applicable, and ending on the last Business Day of the third full calendar month
following the month in which the Effective Date or the PIK Date, as applicable,
occurs, and with each subsequent interest period commencing on the last day of
the preceding interest period and ending on the last Business Day of the third
full calendar month thereafter); and (ii) under the Herbst Gaming Amended and
Restated Senior Credit Facility, in an amount equal to the Debtors’ Cash and
Cash Equivalents (as reflected on the Debtors’ balance sheet) in excess of $100
million,(3) to be measured (x) initially, as of the last day of the third full
calendar month following the month in which the Effective Date occurs and (y) as
of the last day of every third full calendar month thereafter, and to be paid in
each case on the 30th day after the date on which it is measured.

--------------------------------------------------------------------------------

(3)           Such amount shall be modified to reflect the separation of
Debtors’ casino and slot machine route businesses as of the later of (i) the
Effective Date and (ii) five days after the date the Company receives gaming
regulatory approval regarding the internal reorganization necessary to implement
separation of the Debtors’ casino and slot machine route businesses.  Following
the later of such dates, the cash sweep will apply only as to the casino
business.

 

 

 

Voting: Class 3 is Impaired, and Holders of Class 3 Claims will be entitled to
vote to accept or reject the Plan.

 

--------------------------------------------------------------------------------


 

 

 

Class 4—General Unsecured Claims

 

 

 

 

 

Classification: Class 4 will consist of the Holders of General Unsecured Claims,
other than Class 5, Class 6 and Class 7 claims.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, Holders of Allowed Class 4
Claims will be paid in full in Cash(4) or otherwise left Unimpaired.

--------------------------------------------------------------------------------

(4)           Any Cash payment to Holders of Allowed Class 4 Claims shall be
made by the Debtors, first from unencumbered assets, then, to the extent the
Debtors do not have sufficient unencumbered assets to make such payments, such
payments shall, pursuant to the Senior Credit Facility Gift, be deemed to have
been transferred by gift by Holders of Allowed Class 3 Claims.

 

 

 

Voting: Class 4 is an Unimpaired Class, and the Holders of Class 4 Claims will
be conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, the Holders of Class 4 Claims will not be
entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 5—THI Party Claims

 

 

 

 

 

Classification: Class 5 consists of the Holders of THI Party Claims.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, Holders of Class 5 Claims will
receive from Holders of Class 3 Claims, in full and final satisfaction of such
Allowed Class 5 Claims, and in exchange for amendments or modifications to, or
assumptions and assignments of, certain of the Related Party Agreements, 90% of
the Slot New Co Common Equity. Such treatment shall constitute a compromise and
settlement, pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy
Rule 9019, of any and all Claims by any of the THI Parties against any Debtor
arising under or in connection with the Related Party Agreements identified in
the Related Party Agreements Term Sheet or otherwise, and of any and all claims
held by any Debtor against any of the THI Parties arising under or in connection
with the Related Party Agreements or otherwise.

 

 

 

 

 

Voting: Class 5 is Impaired, and Holders of Class 5 THI Party Claims will be
entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 6—Senior Subordinated Note Claims

 

 

 

 

 

Classification: Class 6 consists of the Holders of Senior Subordinated Note
Claims against the Debtors.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, all outstanding obligations
under the indentures governing the Senior Subordinated Notes shall be
terminated. Holders of Class 6 Claims shall not receive or retain any property
on account of their Claims under the Plan.

 

--------------------------------------------------------------------------------


 

 

 

Voting: Holders of Class 6 Claims will be conclusively deemed to have rejected
the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, Holders
of Class 6 Claims will not be entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 7—Intercompany Claims

 

 

 

 

 

Classification: Class 7 consists of all Intercompany Claims against the Debtors.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, at the option of the Debtors or
the Reorganized Debtors, the Intercompany Claims of any Debtor against any other
Debtor shall either be reinstated, in full or in part, or cancelled and
discharged, in full or in part, in which case such discharged and satisfied
portion shall be eliminated and the Holders thereof shall not be entitled to,
and shall not receive or retain, any property or interest in property on account
of such portion; provided, however, that, prior to the Substantial Consummation
Date, the Debtors shall take all necessary steps to ensure that, as of the
Substantial Consummation Date, there shall be no Intercompany Claims of
(i) Reorganized Herbst Gaming against Slot Co or (ii) Slot Co against
Reorganized Herbst Gaming; provided further that the treatment of Intercompany
Claims shall be reasonably acceptable to Required Consenting Lenders and the THI
Parties.

 

 

 

 

 

Voting: Holders of Class 7 Claims will be conclusively deemed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore, Holders
of Class 7 Claims will not be entitled to vote to accept or reject the Plan.

 

 

 

 

 

Class 8—Equity Interests in Herbst Gaming

 

 

 

 

 

Classification: Class 8 consists of all Equity Interests in Herbst Gaming.

 

 

 

 

 

Treatment: On the Substantial Consummation Date, all Class 8 Equity Interests in
Herbst Gaming shall be cancelled. Holders of Class 8 Equity Interests shall not
receive or retain any property on account of their Interests under the Plan.

 

 

 

 

 

Voting: Holders of Class 8 Interests will be conclusively deemed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
Holders of Class 8 Interests will not be entitled to vote to accept or reject
the Plan.

 

 

 

 

 

Class 9—Intercompany Interests

 

 

 

 

 

Classification: Class 9 consists of all Intercompany Interests in the Debtors.

 

 

 

 

 

Treatment: Except as otherwise provided in this Term Sheet, Class 9 Intercompany
Interests shall be retained and the legal, equitable, and contractual rights to
which the Holders of such Intercompany Interest are entitled shall remain
unaltered.

 

 

 

 

 

Voting: Class 9 is Unimpaired, and the Holders of Class 9 Interests will be
conclusively deemed to have accepted the Plan pursuant to section

 

--------------------------------------------------------------------------------


 

 

 

1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 9 Claims will
not be entitled to vote to accept or reject the Plan.

 

 

 

Means for Implementation of the Plan

 

Extensions and Modifications of Related Party Agreements; Slot Business

 

 

 

 

 

The Related Party Agreements shall be assumed, assumed as modified, rejected,
and/or otherwise treated as described in the Related Party Agreements Term Sheet
attached hereto as Exhibit 4, and any and all Claims arising in connection with
any such assumption, modifications, rejections or other treatment shall be
classified in Class 5. For the avoidance of doubt, unless otherwise expressly
set forth on the Related Party Agreements Term Sheet, all terms and provisions
in each of the Related Party Agreements shall continue to be valid and
enforceable. Any and all Executory Contracts necessary in connection with the
ownership and operation of the Slot Business will be assumed and assigned by
Herbst Gaming to Slot Co (the “Slot Business Executory Contracts”).

 

 

 

 

 

The Confirmation Order will provide that, during the period commencing on the
Effective Date and running through the Substantial Consummation Date, the
economic terms of the Related Party Agreements shall be honored and performed by
the parties thereto as if all assumptions, modifications or other treatments
described in the Related Party Agreements Term Sheet were in effect as of the
Effective Date, notwithstanding the fact that the Substantial Consummation Date
may not yet have occurred.

 

 

 

Release Provisions

 

Compromise and Settlement

 

 

 

 

 

The allowance, classification and treatment of all Allowed Claims and Equity
Interests and their respective distributions and treatments under the Plan take
into account and/or conform to the relative priority and rights of the Claims
and Equity Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general
principles of equitable subordination, section 510(c) of the Bankruptcy Code, or
otherwise, including without limitation the subordination provisions contained
in the Indentures governing the Senior Subordinated Notes. As of the Effective
Date or the Substantial Consummation Date, as the case may be, any and all such
rights described in the preceding sentence will be settled, compromised and
released pursuant to the Plan. In addition, the allowance, classification and
treatment of Allowed Claims takes into account any Causes of Action, whether
under the Bankruptcy Code or otherwise under applicable law, that may exist
(i) between the Debtors, on the one hand, and the Releasing Parties, on the
other, and (ii) as between the Releasing Parties (to the extent set forth in the
Third Party Release). As of the Effective Date or the Substantial Consummation
Date, as the case may be, any and all such Causes of Action are settled,
compromised and released pursuant hereto. The Confirmation Order shall approve
the releases by all Entities of all such contractual, legal and equitable
subordination rights or Causes of Action against each such Releasing Party that
are satisfied, compromised and settled in this manner.

 

--------------------------------------------------------------------------------


 

 

 

Debtor Release

 

 

 

 

 

On the Substantial Consummation Date and effective as of the Substantial
Consummation Date, for the good and valuable consideration provided by each of
the Releasing Parties, including, but not limited to: (i) the discharge of debt
and all other good and valuable consideration paid pursuant to the Plan;
(ii) the obligations of the Releasing Parties to provide the support necessary
for Consummation of the Plan; and (iii) the services of the Debtors’ present and
former officers and directors in facilitating the expeditious implementation of
the Restructuring contemplated by the Plan, each of the Debtors and the
Reorganized Debtors shall provide a full discharge and release to each Releasing
Party and each of their respective members, officers, directors, agents,
financial advisors, attorneys, employees, partners, Affiliates and
representatives (collectively, the “Debtor Releasees” (and each such Debtor
Releasee so released shall be deemed released and discharged by the Debtors and
the Reorganized Debtors)) and their respective properties from any and all
Causes of Action, whether known or unknown, whether for tort, fraud, contract,
violations of federal or state securities laws, or otherwise, arising from or
related in any way to the Debtors or Reorganized Debtors, including, without
limitation, those that any of the Debtors or Reorganized Debtors would have been
legally entitled to assert in their own right (whether individually or
collectively) or that any Holder of a Claim or Equity Interest or other Entity
would have been legally entitled to assert on behalf of any of the Debtors or
any of their Estates, and further including those in any way related to the
Chapter 11 Cases or the Plan to the fullest extent of the law; provided,
however, that the foregoing “Debtor Release” shall not operate to waive or
release any Releasing Party from any Causes of Action (i) expressly set forth in
and preserved by the Plan, the Plan Supplement or related documents or
(ii) arising under the Herbst Gaming Amended and Restated Senior Credit Facility
or the New Slot Co Bank Loan.

 

 

 

 

 

Third Party Release

 

 

 

 

 

On the Substantial Consummation Date and effective as of the Substantial
Consummation Date, to the extent permitted by law, the Releasing Parties shall
provide a full discharge and release (and each Entity so released shall be
deemed released by the Releasing Parties) to the Third Party Releasees and their
respective property from any and all Causes of Action, whether known or unknown,
whether for tort, fraud, contract, violations of federal or state securities
laws, or otherwise, arising from or related in any way to the Debtors,
including, without limitation, those in any way related to the Chapter 11 Cases
or the Plan to the fullest extent of the law; provided, however, that the
foregoing “Third Party Release” shall not operate to waive or release any of the
Third Party Releasees from any Causes of Action (i) expressly set forth in and
preserved by the Plan, the Plan Supplement or related documents or (ii) arising
under the Herbst Gaming Amended and Restated Senior Credit Facility or the New
Slot Co Bank Loan.

 

 

 

 

 

Exculpation

 

 

 

 

 

The Exculpated Parties shall neither have, nor incur any liability to any Entity
for any prepetition or postpetition act taken or omitted to be taken in
connection with, or related to formulating, negotiating, preparing,

 

--------------------------------------------------------------------------------


 

 

 

disseminating, implementing, administering, confirming or effecting the
Consummation of the Plan, the Disclosure Statement or any contract, instrument,
release or other agreement or document created or entered into in connection
with the Plan or any other prepetition or postpetition act taken or omitted to
be taken in connection with or in contemplation of the restructuring of the
Company; provided, however, that the foregoing provisions of this release shall
have no effect on the liability of any Entity that results from any such act or
omission that is determined in a Final Order to have constituted gross
negligence or willful misconduct; provided further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning his, her or its
duties pursuant to, or in connection with, the Plan; provided still further,
that the foregoing Exculpation shall not apply to any acts or omissions
expressly set forth in and preserved by the Plan, the Plan Supplement or related
documents.

 

 

 

 

 

Indemnification

 

 

 

 

 

Under the Plan, all indemnification provisions currently in place (whether in
the by-laws, articles or certificates of incorporation, articles of limited
partnership, limited liability company agreements, board resolutions (or
resolutions of similar bodies) or employment contracts) for the current and
former directors, officers, employees, attorneys, other professionals and agents
of the Debtors and such current and former directors and officers’ respective
Affiliates shall be assumed, and shall survive effectiveness of the Plan. All
indemnification provisions in place on and prior to the Substantial Consummation
Date for current and former directors and officers of the Debtors and their
subsidiaries and such current and former directors and officers’ respective
Affiliates shall (i) survive the Substantial Consummation Date of the Plan for
Claims related to or in connection with any actions, omissions or transactions
occurring prior to the Substantial Consummation Date, and (ii) remain
liabilities of the respective reorganized Debtor.

 

 

 

 

 

Director and Officer Liability Policy

 

 

 

 

 

Reorganized Herbst Gaming will obtain sufficient tail coverage under a directors
and officers’ liability insurance policy for the current and former directors
and officers for a period of six (6) years. As of the Substantial Consummation
Date, the Debtors shall assume all of the D&O Liability Insurance Policies
pursuant to section 365(a) of the Bankruptcy Code. Also as of the Substantial
Consummation Date, Slot Co will obtain a directors and officers’ liability
insurance policy for its directors and officers in such amount and for such
duration as the directors and officers of Slot Co may deem to be sufficient.
Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Debtors’ foregoing assumption of each of the D&O Liability Insurance
Policies. Notwithstanding anything to the contrary contained in the Plan,
Confirmation of the Plan shall not discharge, impair or otherwise modify any
indemnity obligations assumed by the foregoing assumption of the D&O Liability
Insurance Policies, and each such indemnity obligation will be deemed and
treated as an Executory Contract that has been assumed by the Debtors under the
Plan as to which no proof of claim need be filed.

 

--------------------------------------------------------------------------------


EXHIBIT 1

 

Definitions

 

Term

 

Definition

7.000% Senior Subordinated Notes

 

The 7.000% Senior Subordinated Notes due November 1, 2014, issued by Herbst
Gaming pursuant to that certain Indenture, dated as of November 22, 2004, among
Herbst Gaming, Inc., a Nevada corporation, the Guarantors (as defined therein)
and HSBC Bank, National Association, as successor trustee.

7.000% Senior Subordinated Note Claims

 

All Claims arising under, or in any way related to, the 7.000% Senior
Subordinated Notes.

8.125% Senior Subordinated Notes

 

The 8.125% Senior Subordinated Notes due June 1, 2012, issued by Herbst Gaming
pursuant to that certain Indenture, dated as of June 11, 2004, among Herbst
Gaming, Inc., a Nevada corporation, the Guarantors (as defined therein) and HSBC
Bank, National Association, as successor trustee.

8.125% Senior Subordinated Note Claims

 

All Claims arising under, or in any way related to the 8.125% Senior
Subordinated Notes.

Administrative Claim

 

A Claim for costs and expenses of administration of the Estates under sections
503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code, including, without
limitation, for: (a) the actual and necessary costs and expenses incurred after
the Petition Date of preserving the respective Estates and operating the
businesses of the Debtors; (b) Allowed Claims of retained professionals in the
Chapter 11 Cases; and (c) all fees and charges assessed against the Estates
under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

Affiliate

 

As defined in section 101(2) of the Bankruptcy Code.

Allowed Claim or Allowed Interest

 

A Claim or Interest that is allowed (i) pursuant to the Plan; (ii) in any
stipulation executed prior to the Confirmation Date and approved by the
Bankruptcy Court; (iii) in any stipulation with the Debtors or Reorganized
Debtors executed on or after the Confirmation Date and approved by the
Bankruptcy Court; or (iv) in or pursuant to any contract, instrument, indenture
or other agreement entered into or assumed in connection herewith; provided,
however, that proofs of claim need not and should not be filed with respect to
any Claim with the Bankruptcy Court; and provided, further, that,
notwithstanding anything herein to the contrary , by treating a Claim as an
“Allowed Claim” the Debtors do not waive their rights to contest the amount and
validity of any disputed, contingent or unliquidated Claim in the manner and
venue in which such Claim would have been determined, resolved or adjudicated if
the Chapter 11 Cases had not been commenced.

Bankruptcy Code

 

Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532

Bankruptcy Court

 

The United States Bankruptcy Court for the District of Nevada, having
jurisdiction over the Chapter 11 Cases and, to the extent of the withdrawal of
any reference under section 157 of title 28 of the United States Code and/or the
General Order of the District Court pursuant to section 151 of title 28 of the
United States Code, the United States District Court for the District of Nevada.

Bankruptcy Rules

 

The Federal Rules of Bankruptcy Procedure, as applicable to the Chapter 11
Cases, promulgated under 28 U.S.C. § 2075 and the general, local and chambers
rules of the Bankruptcy Court.

Business Day

 

Any day, other than a Saturday, Sunday or “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

Cash

 

The legal tender of the United States of America or the equivalent thereof,
including bank deposits, checks and cash equivalents.

Causes of Action

 

All actions, causes of action, Claims, liabilities, obligations, rights, suits,
debts, damages, judgments, remedies, demands, setoffs, defenses, recoupments,
crossclaims, counterclaims, third-party claims, indemnity claims, contribution
claims or any other claims disputed or undisputed, suspected or unsuspected,
foreseen or unforeseen, direct

 

--------------------------------------------------------------------------------


 

 

or indirect, choate or inchoate, existing or hereafter arising, in law, equity
or otherwise, based in whole or in part upon any act or omission or other event
occurring prior to the Petition Date or during the course of the Chapter 11
Cases, including through the Substantial Consummation Date.

Chapter 11 Cases

 

(a) When used with reference to a particular Debtor, the chapter 11 case for
that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and
(b) when used with reference to all Debtors, the procedurally consolidated
chapter 11 cases for all of the Debtors.

Claim

 

Any claim against a Debtor as defined in section 101(5) of the Bankruptcy Code.

Class

 

A category of Holders of Claims or Equity Interests pursuant to section
1122(a) of the Bankruptcy Code as set forth in this Term Sheet.

Company

 

Herbst Gaming and its Affiliates.

Confirmation

 

The entry of the Confirmation Order on the docket of the Chapter 11 Cases,
subject to all conditions specified having been satisfied or waived.

Confirmation Date

 

The date upon which the Bankruptcy Court enters the Confirmation Order on the
docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and
9021.

Confirmation Order

 

The order of the Bankruptcy Court confirming the Plan pursuant to, among others,
section 1129 of the Bankruptcy Code.

Corporate Overhead Allocation Agreement

 

That certain agreement to be entered into on the Substantial Consummation Date
by Casino Co and Slot Co, under which the terms of overhead allocation between
Casino Co and Slot Co shall be set forth, which shall provide as follows:
(i) expiration date on December 31 of the first full calendar year following the
Substantial Consummation Date; (ii) automatic one-year extensions with 6 months
notice required to terminate contract by either party; and (iii) Slot Co charges
Reorganized Herbst Gaming for its portion of overhead costs.

Consenting Lenders

 

Each of the Lenders party to the Agreement, dated           , 2009, among Herbst
Gaming, the Guarantor Debtors and the Consenting Parties identified therein.

Consummation

 

The occurrence of the Substantial Consummation Date.

Creditor

 

Any Holder of a Claim.

D&O Liability Insurance Policies

 

All insurance policies for directors and officers’ liability maintained by the
Debtors as of the Petition Date.

Debtor(s)

 

Herbst Gaming and the Guarantor Debtors, individually and collectively, as the
case may be.

Debtor Releasees

 

Each Releasing Party and each of their respective members, officers, directors,
agents, financial advisors, attorneys, employees, partners, Affiliates and
representatives.

DIP Facility

 

Any debtor in possession credit facility approved by the Bankruptcy Court, which
shall contain adequate protection provisions satisfactory to the Senior Credit
Facility Agent. Lenders shall have the right, but not the obligation, to provide
the DIP Facility on commercially reasonable terms.

DIP Facility Claim

 

Any Claim on account of the DIP Facility.

Disclosure Statement

 

The disclosure statement for the Plan, as amended, supplemented or modified from
time to time, describing the Plan, that is prepared and distributed in
accordance with, among others, sections 1125, 1126(b) and 1145 of the Bankruptcy
Code, Bankruptcy Rule 3018 and other applicable law.

Effective Date

 

The day that is the 11th day after the Confirmation Order is docketed.

Entity

 

An entity as defined in section 101(15) of the Bankruptcy Code.

Equity Interest

 

Any share of common stock, preferred stock or other instrument evidencing an
ownership interest in a Debtor, whether or not transferable, and any option,
warrant or right, contractual or otherwise, to acquire any such interest in a
Debtor that existed immediately prior to the Substantial Consummation Date;
provided, however, that Equity Interest does not include any Intercompany
Interest.

Estate

 

As to each Debtor, the estate created for the Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

Excess Cash Flow

 

With respect to any period of time within which it is measured, (a) EBITDA minus

 

--------------------------------------------------------------------------------


 

 

(b) the sum, without duplication, of (i) capital expenditures during such period
(excluding the portion thereof financed with the proceeds of new indebtedness);
(ii) cash interest expense paid or accrued during such period; (iii) principal
payments during such period paid or payable in cash in respect of funded debt
and/or capital leases; (iv) income taxes deducted in determining combined net
income to the extent paid for in cash or accrued prior to the date on which the
calculation of Excess Cash Flow is required to be performed; (v) cash
distributions made to the THI Parties (or their affiliates) prior to the date on
which the calculation Excess Cash Flow is required to be performed in respect of
income and/or other tax liabilities which emanate from Slot Co.; (vi) prepaid
rent paid in connection with new space lease agreements and/or the extension,
modification or renewal of existing space lease agreements approved by unanimous
board consent (provided that for purposes of calculating Excess Cash Flow,
prepaid rent paid to a THI Party shall be excluded); and, (vii) for avoidance of
doubt, with respect to any calculation of Excess Cash Flow for the purpose of
determining a Mandatory Prepayment on the New Slot Co Bank Loan or the New Slot
Co Second Lien Facility, any interest accrued during the applicable period on
the New Slot Co Second Lien Facility that is required to be paid in cash.
Notwithstanding the foregoing, in no event shall Slot Co be required to make a
Mandatory Prepayment with respect to Excess Cash Flow if (and to the extent
that) such payment would cause Slot Co’s cash and cash equivalents to be less
than the Minimum Cash Amount.

 

The “Minimum Cash Amount” means (a) an amount of cash and cash equivalents that
the THI Parties and Consenting Lenders determine (as contemplated in the Term
Sheet) will be allocated and assigned to Slot Co as of the PIK Date (with
subsequent annual adjustments based on a methodology to be agreed by the THI
Parties and Consenting Lenders, the “Base Amount”) plus (b)  $5 million.

Exculpated Parties

 

(a) The Debtors; (b) the Reorganized Debtors; (c) the Releasing Parties; and
(d) all of the officers, directors, employees, members, attorneys, actuaries,
financial advisors, accountants, investment bankers, agents, professionals,
Affiliates, partners and representatives of each of the foregoing Entities
(whether current or former, in each case in his, her or its capacity as such).

Executory Contract

 

A contract to which one or more of the Debtors is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

Final Order

 

An order or judgment of the Bankruptcy Court, or other court of competent
jurisdiction, entered on the docket of such court, that has not been reversed,
rescinded, stayed, modified or amended, that is in full force and effect, and
with respect to which: (a) the time to appeal, seek review or rehearing, or
petition for certiorari has expired and no timely filed appeal or petition for
review, rehearing, remand or certiorari is pending; or (b) any appeal taken or
petition for certiorari filed (i) has been resolved by the highest court to
which the order or judgment was appealed or from which review, rehearing or
certiorari was sought or (ii) has not yet been resolved by such highest court,
but such order has not been stayed pending appeal. Notwithstanding any provision
to the contrary in this Term Sheet or in the Definitive Documentation, the
Confirmation Order entered in the Bankruptcy Cases shall become a Final Order on
the 11th day following entry of such Confirmation Order unless any appeal of
such Confirmation Order is accompanied by a stay pending appeal.

General Unsecured Claim

 

Any unsecured Claim against any Debtor that is not an Other Priority Claim,
7.000% Senior Subordinated Note Claim, 8.125% Senior Subordinated Note Claim,
Related Party Agreement Claim, or Intercompany Claim.

Herbst Gaming Amended and Restated Senior Credit Facility

 

A new credit agreement to be entered into by Reorganized Herbst Gaming as
borrower comprising a first lien term loan in the amount of $350 million and a
second lien term loan in the amount of $125 million on terms to be negotiated.

Holder

 

An Entity holding an Equity Interest or Claim.

Impaired

 

Claims in an Impaired Class.

 

--------------------------------------------------------------------------------


Impaired Class

 

An impaired Class within the meaning of section 1124 of the Bankruptcy Code.

Intercompany Claims

 

Any and all Claims of a Debtor against and in another Debtor.

Intercompany Interest

 

An Interest in a Debtor held by another Debtor or an Interest in a Debtor held
by an Affiliate of the Debtors. Intercompany Interests shall not include any
Interest held by any Debtor or any Affiliate of the Debtors in the Slot
Business.

New Slot Co Bank Loan

 

A new first priority senior secured bank loan in the amount of $135 million and
consistent with the New Slot Co Bank Loan Term Sheet.

New Slot Co Bank Loan Term Sheet

 

That certain New Slot Co Bank Loan Term Sheet attached as Exhibit 2 to this Term
Sheet.

New Slot Co Second Lien Facility

 

That certain pay-in-kind note in the amount of $40 million secured by a second
lien security interest in all of the assets of Slot Co and consistent with the
New Slot Co Second Lien Facility Term Sheet.

New Slot Co Second Lien Facility Term Sheet

 

That certain New Slot Co Second Lien Facility Term Sheet attached as Exhibit 3
to this Term Sheet.

Other Priority Claims

 

Any and all Claims accorded priority in right of payment under section 507(a) of
the Bankruptcy Code, other than Priority Tax Claims.

Other Secured Claims

 

Any secured Claim, other than a DIP Facility Claim or a Senior Credit Facility
Claim.

Petition Date

 

The date on which the petition(s) to commence the Chapter 11 Cases is/are filed.

Plan

 

The Debtors’ joint plan of reorganization under chapter 11 of the Bankruptcy
Code, as it may be altered, amended, modified or supplemented from time to time
in accordance with this Term Sheet and the Bankruptcy Code or the Bankruptcy
Rules.

Plan Supplement

 

The compilation of documents and forms of documents, schedules and exhibits to
be filed no later than 5 Business Days prior to the hearing at which the
Bankruptcy Court considers whether to confirm the Plan, as may thereafter be
altered, amended, modified or supplemented from time to time in accordance with
the terms hereof and in accordance with the Bankruptcy Code and the Bankruptcy
Rules.

Priority Tax Claim

 

Any and all Claims of a governmental unit of the kind specified in section
507(a)(8) of the Bankruptcy Code.

Related Party Agreements

 

Any agreement by and between any Debtor and any of the THI Parties.

Related Party Agreements Term Sheet

 

That certain Related Party Agreements Term Sheet attached as Exhibit 4 to this
Term Sheet.

Releasing Parties

 

Collectively, all current and former officers and directors of the Debtors, all
current and former parties to the Senior Credit Facility and any DIP Facility,
the THI Parties, all holders of Equity Interests, and each of their respective
officers, directors, employees, members, attorneys, actuaries, financial
advisors, accountants, investment bankers, agents, professionals, Affiliates,
partners and representatives.

Reorganized Debtors

 

(a) Reorganized Herbst Gaming, (b) Slot Co and (c) the Guarantor Debtors, as
such entities exist on or after the Substantial Consummation Date, in each case,
or any successor thereto, by merger, consolidation, or otherwise.

Reorganized Herbst Gaming

 

Herbst Gaming, or any successor thereto, by merger, consolidation or otherwise,
on or after the Substantial Consummation Date.

Reorganized Herbst Gaming New Common Equity

 

[XX] shares of common stock in Reorganized Herbst Gaming, par value [$.01] per
share, to be authorized pursuant to the Reorganized Herbst Gaming charter, of
which up to [XX] shares shall be initially issued on the Substantial
Consummation Date pursuant to the Plan.

Required Consenting Lenders

 

Consenting Lenders holding at least two-thirds in amount of the total Claims
held by all Consenting Lenders arising under the Senior Credit Facility.

Secured Claim

 

A Claim that is (i) secured by a valid and unavoidable lien on or security
interest in property of the Debtors, to the extent of the value of such lien or
security interest, and (ii) unsecured, to the extent of any deficiency in the
value of such lien or security interest.

Senior Credit Facility

 

That certain Second Amended and Restated Senior Credit Agreement dated as of
January 3, 2007, as amended.

 

--------------------------------------------------------------------------------


Senior Credit Facility Agent

 

Wilmington Trust Company, in its capacity as administrative agent under the
Senior Credit Facility.

Senior Credit Facility Claims

 

All Claims arising under, or in any way related to the Senior Credit Facility.

Senior Credit Facility Gift

 

The deemed transfer by gift under the Plan from Holders of Allowed Class 3
Claims to Holders of Class 4 General Unsecured Claims sufficient value to allow
the Holders of such Claims to receive the treatment described in this Term
Sheet. The Senior Credit Facility gift shall be subject to revocation by the
Consenting Lenders on or before the Petition Date to the extent, but only to the
extent, that there exist any undisclosed contingent liabilities in excess of $10
million.

Senior Subordinated Notes

 

The 7.000% Senior Subordinated Notes and the 8.125% Senior Subordinated Notes.

Senior Subordinated Note Claims

 

The 7.000% Senior Subordinated Note Claims and the 8.125% Senior Subordinated
Note Claims.

Slot Business Executory Contracts

 

Those Executory Contracts to be assumed and assigned by the Debtors to Slot Co.

Slot Co

 

A new Nevada limited liability company to be organized pursuant to the Plan.

Slot Co New Common Equity

 

Membership Interests in Slot Co to be authorized pursuant to the Slot Co
operating agreement.

Substantial Consummation Date

 

The day that is the third Business Day after the Effective Date on which (a) no
stay of the Confirmation Order is in effect and (b) all conditions precedent to
substantial consummation of the Plan have been satisfied or waived by the
Debtors.

THI Parties

 

Terrible Herbst, Inc., a Nevada corporation, and any other person or entity,
other than a Debtor, affiliated with Terrible Herbst, Inc. that is a party to a
Related Party Agreement, or that enters into a new agreement or agreements
related to the operations of the Company and is affiliated with Terrible
Herbst, Inc.

THI Party Claims

 

All Claims arising under, or in any way related to the Related Party Agreements.

Third Party Releasees

 

Collectively, each of the Debtors, the Reorganized Debtors, each Releasing
Party, and each of their respective officers, directors, employees, members,
attorneys, actuaries, financial advisors, accountants, investment bankers,
agents, professionals, Affiliates, partners and representatives.

Unexpired Lease

 

A lease of non-residential real property to which one or more of the Debtors is
a party that is subject to assumption or rejection under section 365 of the
Bankruptcy Code.

Unimpaired

 

Unimpaired within the meaning of section 1124 of the Bankruptcy Code.

 

--------------------------------------------------------------------------------


EXHIBIT 2

 

New Slot Co Bank Loan Term Sheet

 

Borrower:

 

Slot Co

 

 

 

Principal Amount:

 

$135 million

 

 

 

Maturity:

 

Fifth anniversary of the Substantial Consummation Date.

 

 

 

Interest Rate:

 

Lower of (i) LIBOR: LIBOR plus 750 bps (LIBOR floor of 3.5%) of cash pay
interest; or (ii) Base Rate: Base Rate plus 550 bps (Base Rate floor of 6.0%) of
cash pay interest. Interest payments will be made quarterly.

Ranking:

 

Senior secured

 

 

 

Security:

 

First priority security interest in substantially all of the assets of Slot Co.

 

 

 

Mandatory Prepayment:

 

Slot Co required to prepay loan within two (2) Business Days of its fiscal year
end audit, and, in any event, not later than 90 days after the end of each
fiscal year of Slot Co in an amount equal to 80% of Excess Cash Flow, if any,
for such fiscal year. Notwithstanding the foregoing, in no event shall Slot Co
be required to make a Mandatory Prepayment with respect to Excess Cash Flow if
(and to the extent that) such payment would cause Slot Co’s cash and cash
equivalents to be less than the Minimum Cash Amount.

 

 

 

Representations, Warranties,
Covenants and Defaults:

 

The form of loan agreement shall be included in the Definitive Documentation and
shall contain representations, warranties, covenants and events of default that
are customary for financings of this type; provided, however, that there shall
be (i) no financial maintenance covenants of any kind other than the minimum
EBITDA covenant discussed in the “Corporate Governance” section of the
Restructuring Term Sheet to which this term sheet is an exhibit (it being
understood that breach of such covenant is not an event of default), and (ii) no
requirements to file any reports with the SEC or be a reporting company under
the Securities Exchange Act of 1934, as amended.

 

 

 

Transferability:

 

Transfers of claims arising under the New Slot Co Bank Loan by any holder shall
be conditioned upon concurrent transfers by such holder of claims arising under
the New Slot Co Second Lien Facility.

 

 

 

Other Terms:

 

Additional terms to be negotiated.

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT 3

 

New Slot Co Second Lien Facility Term Sheet

 

Borrower:

 

Slot Co

 

 

 

Principal Amount:

 

$40 million

 

 

 

Maturity:

 

Fifth anniversary of the Substantial Consummation Date.

 

 

 

Interest Rate:

 

Lower of (i) LIBOR: LIBOR plus 1,200 bps (LIBOR floor of 3.5%) cash pay or PIK
(subject to reserves for operations to be negotiated, interest shall be in cash
to the extent that there is sufficient cash flow before any Excess Cash Flow
sweep, including with respect to the New Slot Co Bank Loan); or (ii) Base Rate:
Base Rate plus 1,000 bps (Base Rate floor of 6.0%). Interest may either be paid
in cash or paid in kind at the election of Slot Co; provided that interest will
be paid in cash if (and limited to the amount that) before any Excess Cash Flow
sweep, available cash exceeds the Minimum Cash Amount. Interest payments will be
made or compounded quarterly.

 

 

 

Ranking:

 

Senior secured

 

 

 

Security:

 

Second priority security interest in substantially all of the assets of Slot Co.

 

 

 

Mandatory Redemption:

 

Following repayment in full of all obligations under the New Slot Co Bank Loan,
Slot Co required to prepay loan within two (2) Business Days of its fiscal year
end audit, and, in any event, not later than 90 days after the end of each
fiscal year of Slot Co in an amount equal to 80% of Excess Cash Flow, if any,
for such fiscal year. Notwithstanding the foregoing, in no event shall Slot Co
be required to make a Mandatory Prepayment with respect to Excess Cash Flow if
(and to the extent that) such payment would cause Slot Co’s cash and cash
equivalents to be less than the Minimum Cash Amount.

 

 

 

Representations, Warranties, Covenants and Defaults:

 

The form of loan agreement shall be included in the Definitive Documentation and
shall contain representations, warranties, covenants and events of default that
are customary for financings of this type; provided, however, that there shall
be (i) no financial maintenance covenants of any kind other than the minimum
EBITDA covenant discussed in the “Corporate Governance” section of the
Restructuring Term Sheet to which this term sheet is an exhibit (it being
understood that breach of such covenant is not an event of default), and (ii) no
requirements to file any reports with the SEC or be a reporting company under
the Securities Exchange Act of 1934, as amended.

 

 

 

Transferability:

 

Transfers of claims under the New Slot Co Second Lien Facility shall be
conditioned upon concurrent transfers by such holder of claims arising under the
New Slot Co Bank Loan.

 

 

 

Other Terms:

 

Additional terms to be negotiated.

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT 4

 

Related Party Agreements Term Sheet(5)

--------------------------------------------------------------------------------

(5)      Unless otherwise expressly set forth on this Related Party Agreements
Term Sheet, all terms and provisions in each of the Related Party Agreements
shall continue to be valid and enforceable.

 

Terrible’s Town Pahrump  (The economic terms of each of the following shall be
honored and performed by the parties thereto as if all assumptions,
modifications or other treatments described herein were in effect as of the
Effective Date, notwithstanding the fact that the Substantial Consummation Date
may not yet have occurred.)

 

1.                                      T’Town Pahrump Lease between The Herbst
Family Limited Partnership (Lessor) & E-T-T, Inc. (Lessee) dated July 1, 1996

 

Proposed Treatment:  Lessee assigns to Herbst Gaming, Inc. or its subsidiary
(which subsidiary shall become a subsidiary of Reorganized Herbst Gaming) that
is the applicable operating entity.  Proposed terms modification as follows: 
(i) expiration date of December 31, 2016, resulting in no options to renew; and
(ii) monthly rental fee of $15,000/month through proposed expiration date.

 

2.                                      Terrible’s Town Pahrump Service Station
Lease Agreement between E-T-T, Inc. (Lessor) and Terrible Herbst, Inc. (Lessee),
dated November 16, 1995

 

Proposed Treatment:  Lessor assigns to Herbst Gaming, Inc. or its subsidiary
(which subsidiary shall become a subsidiary of Reorganized Herbst Gaming) that
is the applicable operating entity.  Proposed terms modification as follows: 
(i) expiration date of December 31, 2016, resulting in no options to renew; and
(ii) fixed at current amount.

 

Lakeside Pahrump  (The economic terms of each of the following shall be honored
and performed by the parties thereto as if all assumptions, modifications or
other treatments described herein were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred.)

 

Note:  Reorganized Herbst Gaming will own and operate Lakeside Pahrump, and the
property and operations will be in Reorganized Herbst Gaming upon Substantial
Consummation.

 

3.                                      Terrible’s Lakeside Lease Agreement
between E-T-T Enterprises, L.L.C. (Lessor) and E-T-T, Inc. (Lessee), dated
August 1, 1998

 

Proposed Treatment:  To be terminated.

 

4.                                      Terrible’s Lakeside Service Station
Lease Agreement between E-T-T Enterprises, L.L.C. (Lessor) and Terrible
Herbst, Inc. (Lessee), dated August 1, 1998

 

Proposed Treatment:  Lessor assigns to Herbst Gaming, Inc. or its subsidiary
(which subsidiary shall become a subsidiary of Reorganized Herbst Gaming) that
is the applicable operating entity.  Proposed terms modification as follows: 
(i) expiration date of December 31, 2016; and (ii) fixed at current amount.

 

Headquarters  (The economic terms of each of the following shall be honored and
performed by the parties thereto as if all assumptions, modifications or other
treatments described herein were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred.)

 

--------------------------------------------------------------------------------


Note:  The Russell Road Lease is a sublease of the Headquarters Lease.

 

5.                                      HGI Headquarters Lease between The
Herbst Family Limited Partnership (Lessor) & E-T-T Enterprises, L.L.C. (Lessee)
dated July 1, 1997

 

Proposed Treatment:  Lessee assigns to Slot Co.  Proposed terms modification as
follows:  (i) expiration date of December 31, 2016.

 

6.                                      HGI Headquarters Sub-lease between Slot
Co (Sublessor) and Reorganized Herbst Gaming (Sublessee) (new document)

 

Proposed Treatment:  Proposed term modification as follows:  (i) expiration date
of one year following the Substantial Consummation Date, subject to automatic
renewal unless Slot Co notified by Reorganized Herbst Gaming of non-renewal six
months prior to expiration date; (ii) terms to mirror Corporate Overhead
Allocation Agreement; and (iii) Slot Co will be sublessor and Reorganized Herbst
Gaming will be sublessee.

 

7.                                      Russell Road Service Station/warehouse
Lease between E-T-T Enterprises, L.L.C. (Lessor) & Terrible Herbst, Inc.
(Lessee) dated July 1, 1997

 

Proposed Treatment:  Lessor assigns to Slot Co.

 

Polaris Rd.  (The economic terms of each of the following shall be honored and
performed by the parties thereto as if all assumptions, modifications or other
treatments described herein were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred.)

 

8.                                      Polaris Rd. Warehouse Office Space &
Warehouse Space Lease between Herbst Grandchildren’s Trust (Lessor) & Herbst
Gaming, Inc. (Lessee) dated Nov. 27, 2002

 

Proposed Treatment:  Lessee assigns to Slot Co.  Proposed terms modification as
follows:  (i) expiration date of December 31, 2016.

 

9.                                      Polaris Rd. Warehouse Office Space &
Warehouse Sub-lease between Slot Co (Sublessor) and Reorganized Herbst Gaming
(Sublessee) (new document)

 

Proposed Treatment:  (i) expiration date of one year following the Substantial
Consummation Date, subject to automatic renewal unless Slot Co notified of
non-renewal by Reorganized Herbst Gaming six months prior to expiration date;
(ii) terms to mirror Corporate Overhead Allocation Agreement; and (iii) E-T-T
will be sublessor and Reorganized Herbst Gaming will be sublessee.

 

Searchlight

 

10.                               Terrible’s Searchlight Lease between Terrible
Herbst, Inc. (Lessor) & E-T-T, Inc. (Lessee) dated July 1, 2002

 

Proposed Treatment:  Lessee assigns to Herbst Gaming, Inc. or its subsidiary
(which subsidiary shall become a subsidiary of Reorganized Herbst Gaming) that
is the applicable operating entity.  The economic terms of this agreement shall
be honored and performed by the parties thereto as if all assumptions,
modifications or other treatments described herein were in effect as of the
Effective Date, notwithstanding the fact that the Substantial Consummation Date
may not yet have occurred.

 

--------------------------------------------------------------------------------


Other Agreements

 

11.                               Gaming Device License Agreement between
E-T-T, Inc. & Terrible Herbst, Inc. dated December 20, 1999

 

Proposed Treatment:  Proposed terms modification as follows:  (i) all slot
machines priced at $1,200 through proposed expiration date of December 31, 2014;
(ii) elimination of anti-assignment clause following Event of Default under Slot
Co debt; and (iii) no per location minimum payment.  The economic terms of this
agreement shall be honored and performed by the parties thereto as if all
assumptions, modifications or other treatments described herein were in effect
as of the Effective Date, notwithstanding the fact that the Substantial
Consummation Date may not yet have occurred.

 

12.                               Gaming Device License Agreement between Slot
Co Majority Shareholder & Terrible Herbst, Inc. (new document)

 

Proposed Treatment:  (i) term from January 1, 2015 through December 31, 2016;
(ii) all slot machines priced at $1,200 through proposed expiration date of
December 31, 2016; (iii) elimination of anti-assignment clause following Event
of Default under Slot Co debt; (iv) to be assigned to Slot Co upon Substantial
Consummation Date in exchange for equity of Slot Co; and (v) no per location
minimum payment.  Upon the Substantial Consummation Date, there will be an
assignment of this agreement to Slot Co (new document).  The economic terms of
this agreement shall be effective as of the Substantial Consummation Date.

 

13.                               Shared Services Agreement between Herbst
Gaming, Inc., Terrible Herbst, Inc. & Berry-Hinckley Industries dated January 1,
2009

 

Proposed Treatment:  Remains in place.  This agreement shall be assigned to Slot
Co upon the Substantial Consummation Date.  The economic terms of this agreement
shall be honored and performed by the parties thereto as if all assumptions,
modifications or other treatments described herein were in effect as of the
Effective Date, notwithstanding the fact that the Substantial Consummation Date
may not yet have occurred.

 

14.                               Master ATM Agreement between E-T-T, Inc. &
Terrible Herbst, Inc. dated March 1, 2008

 

Proposed Treatment:  Proposed terms modification as follows:  (i) expiration
date of December 31, 2016; and (ii) all ATMs except casino ATMs stay with Slot
Co.  The economic terms of this agreement shall be honored and performed by the
parties thereto as if all assumptions, modifications or other treatments
described herein were in effect as of the Effective Date, notwithstanding the
fact that the Substantial Consummation Date may not yet have occurred.

 

15.                               Advertising Purchasing Agreement between
Herbst Gaming, Inc. & Terrible Herbst, Inc. dated March 1, 2008

 

Proposed Treatment:  Proposed terms modification as follows:  (i) expiration
date of one year following the Substantial Consummation Date; (ii) continuous
one-year extension options available through December 31, 2016, exercisable at
Reorganized Herbst Gaming’s discretion; (iii) monthly fee at $30,000/month
through proposed expiration date; and (iv) lenders retain assignability rights. 
The economic terms of this agreement shall be honored and performed by the
parties thereto as if all assumptions, modifications or other treatments
described herein were in effect as of the Effective Date, notwithstanding the
fact that the Substantial Consummation Date may not yet have occurred.

 

16.                               Trademark License Agreement between Terrible
Herbst, Inc. & Herbst Gaming, Inc. dated August 24, 2001

 

Proposed Treatment: Proposed terms modification as follows:  (i) expiration date
December 31, 2016, terminable by Reorganized Herbst Gaming after December 31,
2013 upon the payment of an early termination fee of $1 million; (ii) $1.73
million/year through proposed expiration date, to be paid monthly in equal
installments; and (iii) one-time bonus of $1.5 million payable on one-year
anniversary of the Effective Date.  The economic terms of this agreement shall
be honored and performed by the parties thereto as if all assumptions,
modifications or other treatments described herein were in effect as of the

 

--------------------------------------------------------------------------------


Effective Date, notwithstanding the fact that the Substantial Consummation Date
may not yet have occurred.

 

17.                               Trademark License Agreement between Terrible
Herbst, Inc. & Slot Co (new document)

 

Proposed Treatment:  (i) expiration date of December 31, 2016.  The economic
terms of this agreement shall be effective as of the Substantial Consummation
Date.

 

18.                               Non-compete agreements.

 

Each of Jerry E. Herbst, Timothy P. Herbst, Troy D. Herbst and Edward J. Herbst
will enter into non-competition agreements with Slot Co or Reorganized Herbst
Gaming; such agreements shall expire on the earlier of (i) the repayment in full
of the New Slot Co Bank Loan and the New Slot Co Second Lien Facility and
(ii) December 31, 2016.  The economic terms of this agreement shall be honored
and performed by the parties thereto as if all assumptions, modifications or
other treatments described herein were in effect as of the Effective Date,
notwithstanding the fact that the Substantial Consummation Date may not yet have
occurred.

 

19.                               Deposit Services Agreement between
E-T-T, Inc. & Terrible Herbst, Inc.

 

The economic terms of this agreement shall be honored and performed by the
parties thereto as if all assumptions, modifications or other treatments
described herein were in effect as of the Effective Date, notwithstanding the
fact that the Substantial Consummation Date may not yet have occurred.

 

--------------------------------------------------------------------------------